--------------------------------------------------------------------------------

Exhibit 10.1
 
EQUITY PURCHASE AGREEMENT
 
by and among
 
General Maritime Corporation,
 
Oaktree Principal Fund V, L.P.,
 
Oaktree Principal Fund V (Parallel), L.P.,
 
Oaktree FF Investment Fund, L.P. - Class A,
 
and
 
OCM Asia Principal Opportunities Fund, L.P.
 
 
Dated: December 15, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
Section 1.
Definitions
2
     
Section 2.
Purchase of Reorganized Equity
11
  2.1
Oaktree Commitment; Participation Offering
11
 
2.2
The Commitment Fee; Expense Reimbursement and Break-Up Fee
12
 
2.3
Closing
14
     
Section 3.
Representations and Warranties of the Company
14
 
3.1
Organization of the GMR Parties
14
 
3.2
Due Authorization, Execution and Delivery; Enforceability
15
 
3.3
Due Issuance and Authorization of Oaktree Commitment Shares
15
 
3.4
Capitalization of the Company; Due Issuance and Authorization of Reorganized
Equity
16
 
3.5
Capitalization of Subsidiaries
16
 
3.6
Consents
16
 
3.7
Legal Proceedings
17
 
3.8
No Conflicts
17
 
3.9
Company SEC Documents
17
 
3.10
Absence of Certain Changes or Events
19
 
3.11
Environmental
19
 
3.12
Title to Real and Personal Property
20
 
3.13
Intellectual Property
20
 
3.14
Internal Controls
21
 
3.15
No Registration
21
 
3.16
Contracts
21
 
3.17
Licenses
22
 
3.18
Compliance With Laws and Regulations
22
 
3.19
Tax Matters
22
 
3.20
Employee Benefits
23
 
3.21
Labor Relations
24
 
3.22
Customers and Suppliers
24
 
3.23
Affiliate Transactions
25
 
3.24
Insurance
25
 
3.25
No Broker’s Fees
25
 
3.26
No Unlawful Payments
25
 
3.27
Compliance with Money Laundering Laws
25
 
3.28
Compliance with Sanctions Laws
26
 
3.29
Arm’s Length
26
     
Section 4.
Representations and Warranties of Oaktree
26
 
4.1
Organization
26
 
4.2
Due Authorization, Execution and Delivery; Enforceability
26
 
4.3
Consents
26

 
i 
 

--------------------------------------------------------------------------------

 
 
 
4.4
No Conflicts
27
 
4.5
Legal Proceedings
27
 
4.6
Financial Ability to Acquire Oaktree Commitment Shares
27
 
4.7
Oaktree Facility
27
 
4.8
No Registration Under the Securities Act
28
 
4.9
Acquisition for Investment
28
 
4.10
Independent Investigation; Retention of Tax Advisors
28
 
4.11
Accredited Investor
28
 
4.12
No Broker’s Fees
28
     
Section 5.
Covenants of the Company
29
 
5.1
Participation Offering
29
 
5.2
Operation of Business
29
 
5.3
No Inconsistent Actions
29
 
5.4
Notification
30
 
5.5
Milestones
30
 
5.6
Use of Proceeds
30
 
5.7
Access to Information
30
 
5.8
Amendments to Organizational Documents
31
 
5.9
Existing Equity
31
 
5.10
Securityholders Agreement; Registration Agreement
31
 
5.11
Bonuses and Severance
31
 
5.12
Paydown of Prepetition Senior Facilities
32
 
5.13
DIP Budget
32
 
5.14
Use of Property; Rejection and Assumption of Contracts
32
 
5.15
Exit Facilities
32
 
5.16
Fiduciary Obligations
32
     
Section 6.
Covenants of Oaktree.
32
 
6.1
Oaktree Pre-Confirmation Hearing Representation
32
 
6.2
Limitations on Transfer
33
 
6.3
Confidentiality Agreement
33
 
6.4
Oaktree Organization
33
     
Section 7.
Additional Covenants
33
 
7.1
Legends
33
 
7.2
Further Assurances
33
 
7.3
Cooperation
34
 
7.4
Solicitation of Alternative Transaction
34
     
Section 8.
Conditions to the Parties’ Obligations
34
 
8.1
Approval Order
34
 
8.2
Confirmation Order
34
 
8.3
Disclosure Statement
35
 
8.4
No Restraint
35
 
8.5
HSR Act; Regulatory Approvals
35

 
ii 
 

--------------------------------------------------------------------------------

 
 
Section 9.
Conditions to Oaktree’s Obligations
35
 
9.1
[Intentionally Omitted]
35
 
9.2
Plan
35
 
9.3
Required Consents
35
 
9.4
Commitment Fee; Expense Reimbursement
35
 
9.5
[Intentionally Omitted]
35
 
9.6
Milestones
35
 
9.7
No Default
36
 
9.8
Material Adverse Effect
36
 
9.9
Execution of Documents
36
 
9.10
Cash
36
 
9.11
Valid Issuance
36
 
9.12
Other Conditions
37
 
9.13
No Breach of Restructuring Support Agreement
37
 
9.14
Plan Indemnity
37
 
9.15
Officers’ Certificate
37
     
Section 10.
Conditions to the Company’s Obligations
37
 
10.1
Required Consents
38
 
10.2
Other Conditions
38
 
10.3
Exit Facilities and Treatment of Supporting Oaktree Lenders’ Claims
38
     
Section 11.
Termination
38
 
11.1
Termination by Either Party
38
 
11.2
Termination by Oaktree
38
 
11.3
Termination by the Company
40
 
11.4
Termination of the Restructuring Support Agreement
40
 
11.5
Effect of Termination
40
     
Section 12.
Miscellaneous
41
 
12.1
Notices
41
 
12.2
Assignment
43
 
12.3
Entire Agreement
43
 
12.4
Interpretation
43
 
12.5
Waivers and Amendments
43
 
12.6
Governing Law; Jurisdiction; Venue; Process
43
 
12.7
Waiver of Trial by Jury
44
 
12.8
Counterparts
44
 
12.9
Headings
44
 
12.10
Severability
44
 
12.11
Specific Performance
44
 
12.12
Limitation on Damages
45
 
12.13
Survival
45
 
12.14
Schedule Updates
45

 
iii 
 

--------------------------------------------------------------------------------

 
 
EQUITY PURCHASE AGREEMENT
 
THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is made as of December 15,
2011, by and among General Maritime Corporation, a Marshall Islands corporation
(the “Company”), Oaktree Principal Fund V, L.P., Oaktree Principal Fund V
(Parallel), L.P., Oaktree FF Investment Fund, L.P. - Class A, and OCM Asia
Principal Opportunities Fund, L.P., each a Cayman Islands exempted limited
partnership (each, an “Oaktree Fund,” and collectively, “Oaktree”).
 
W I T N E S S E T H:
 
WHEREAS, on November 17, 2011, the Company filed a voluntary petition under
Chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and the Company’s
Chapter 11 case is being administered under Case No. 11-15285 (MG) (the “Chapter
11 Case”);
 
WHEREAS, in connection with the restructuring contemplated under that certain
Restructuring Support Agreement of the Company filed on November 17, 2011 (as
amended from time to time, the “Restructuring Support Agreement”), the Company
has determined that its successful reorganization requires, among other things,
deleveraging its balance sheet by means of a significant new equity investment;
 
WHEREAS, in accordance with the deadlines in the Restructuring Support
Agreement, the Company intends to propose a plan of reorganization on the terms
set forth in the plan term sheet (the “Plan Term Sheet”) attached as an exhibit
to the Restructuring Support Agreement and that is otherwise in form and
substance reasonably acceptable to Oaktree (the “Plan”), to effectuate this
deleveraging by (i) converting all of the Supporting Oaktree Lenders’ claims
under the Oaktree Facility into equity (subject to dilution on terms set forth
in the Plan and consistent with the Plan Term Sheet) of Reorganized GMR to be
outstanding on the Effective Date pursuant to, and subject to the Restructuring
Transactions set forth in the Plan, and (ii) selling Reorganized Equity, subject
to the Restructuring Transactions set forth in the Plan, which together with the
equity issued pursuant to clause (i) shall equal 100% of the equity of
Reorganized GMR;
 
WHEREAS, the Company has determined that a direct equity investment by Oaktree
in an amount equal to $175 million (the “Equity Investment Amount”) in exchange
for the issuance by Reorganized GMR of the Reorganized Equity, is the most
appropriate method at this time by which to effectuate the deleveraging and
obtain the necessary new equity investment;
 
WHEREAS, in consideration of the agreements from the Company under the
Restructuring Support Agreement, the issuance of the Commitment Fee and the
payment of the Expense Reimbursement and Break-Up Fee, as applicable, Oaktree is
willing, on the terms and subject to the conditions set forth herein, to fund
the Equity Investment Amount on the Effective Date in exchange for the issuance
by Reorganized GMR to Oaktree of the Reorganized Equity;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Company may, in connection with the Plan and in Oaktree’s sole
discretion, permit third parties (the “Equity Investment Participants”) to
participate in the investment of the Equity Investment Amount (the
“Participation Offering”) on terms and conditions agreed to by Oaktree and the
Company, whereby in lieu of Oaktree investing the entire Equity Investment
Amount, the Equity Investment Participants would subscribe for such number of
shares of Reorganized Equity as permitted by Oaktree.  In the event that any
Equity Investment Participants subscribe for shares of Reorganized Equity in a
Participation Offering, Oaktree would subscribe for only those shares of
Reorganized Equity representing that portion of the Equity Investment Amount not
purchased by such Equity Investment Participants; and
 
WHEREAS, the Parties agree that any valuations of the Company’s assets or
estates, whether implied or otherwise, arising from this Agreement shall not be
binding for any other purpose, including determining recoveries under the Plan,
and that this Agreement does not limit the Parties’ rights regarding valuation
in the Chapter 11 Case.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the Parties hereby agree as follows:
 



Section 1.            Definitions
 
For purposes of this Agreement, the following terms will have the meanings set
forth below, and capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Restructuring Support Agreement:
 
“2010 Credit Facility” means the Amended and Restated Credit Agreement, dated as
of May 6, 2010, among the Company, as parent, Arlington Tankers, Ltd. and
General Maritime Subsidiary Corporation as guarantors, General Maritime
Subsidiary II Corporation as borrower, various lenders, and Nordea Bank Finland
Plc, New York Branch as administrative agent and collateral agent, as amended or
restated from time to time.
 
“2010 Exit Facility” means the new loans extended in respect of the 2010 Credit
Facility as of the Effective Date, on terms consistent in all material respects
with the Restructuring Support Agreement and otherwise acceptable in accordance
with Section 1(e) of the Restructuring Support Agreement.
 
“2011 Credit Facility” means the Second Amended and Restated Credit Agreement,
dated as of May 6, 2011, among the Company, as parent, Arlington Tankers, Ltd.
and General Maritime Subsidiary II Corporation as guarantors, General Maritime
Subsidiary Corporation as borrower, various lenders, and Nordea Bank Finland
Plc, New York Branch as administrative agent and collateral agent, as amended or
restated from time to time.
 
“2011 Exit Facility” means the new loans extended in respect of the 2011 Credit
Facility as of the Effective Date, on terms consistent in all material respects
with the Restructuring Support Agreement and otherwise acceptable in accordance
with Section 1(e) of the Restructuring Support Agreement.
 
“Accounts Payable Threshold” has the meaning set forth in Section 9.10.
 
 
2

--------------------------------------------------------------------------------

 
 
“Actual Knowledge of Oaktree” means the actual knowledge of Stephen A. Kaplan,
B. James Ford and Adam C. Pierce, after reasonable inquiry with such persons’
direct reports within Oaktree.
 
“Actual Knowledge of the Company” means the actual knowledge of Jeffrey D.
Pribor, John P. Tavlarios, John C. Georgiopoulos, Peter C. Georgiopoulos and Leo
Vrondissis and Christopher F. Allwin, after reasonable internal inquiry with
such persons’ direct reports within the Company.
 
“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.
 
“Agreement” has the meaning set forth in the preface above.
 
“Alternative Transaction” means the consummation of a restructuring transaction
with respect to all or substantially all of the assets of the Company in one or
a series of related transactions (but for the avoidance of doubt, not a credit
bid by the Supporting Credit Facility Lender under the DIP Credit Agreement),
other than pursuant to the Plan.
 
“Amended Organizational Documents” means the amended and restated articles of
incorporation and by-laws or other applicable organizational documents of
Reorganized GMR with such terms as set forth in the Plan Term Sheet and to be
filed in connection with the Plan in substantially the form reasonably
acceptable to Oaktree.
 
“Approval Motion” means the motion filed by the Company on November 22, 2011
with the Bankruptcy Court requesting that the Bankruptcy Court approve the
Company’s entry into this Agreement.
 
“Approval Order” means that order entered by the Bankruptcy Court (a)
authorizing the Company and Oaktree to enter into and perform this Agreement,
and authorizing the Company to (i) issue the Commitment Fee on the Effective
Date, (ii) pay the Expense Reimbursement and (iii) pay the Break-Up Fee, as
applicable, and (b) granting the Approval Motion, which shall not deviate in
form or substance in a manner that is materially adverse to Oaktree, without
Oaktree’s consent, from the form of order filed with the Bankruptcy Court as an
attachment to the Approval Motion.
 
“Approvals” means all governmental approvals and authorizations that are
required under applicable law, including the Bankruptcy Code, for the Company to
take corporate action.
 
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101-1532, as applicable to the Chapter 11 Case.
 
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York, or any other court having jurisdiction over the Chapter 11
Case.
 
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Case, promulgated under 28 U.S.C. § 2075 and the
general, local and chambers rules of the Bankruptcy Court.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bonus Pool” means the bonus pool established in the amount of $650,000 to be
allocated among the Company’s eligible non-Insider (as defined in section
101(31) of the Bankruptcy Code) United States employees.
 
“Break-Up Fee” means a break-up fee payable, in accordance with Section 2.2, to
Oaktree or a designated Affiliate of any Oaktree Fund in cash in an amount equal
to $12.5 million, which fee upon entry of the Approval Order shall constitute an
allowed administrative expense obligation of the Company pursuant to the
Bankruptcy Code but shall be junior, and subject to the prior satisfaction in
full (as provided in Section 2.2) of all outstanding obligations under the
Prepetition Senior Facilities (including, for the avoidance of doubt, all
obligations under Interest Rate Protection Agreements and Other Hedging
Agreements as defined thereunder) and the DIP Credit Agreement, including any
related adequate protection obligations.
 
“Business Day” means any day other than a Saturday, Sunday or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).
 
“Cash” means the amount of cash and cash equivalents (including marketable
securities) held by the GMR Parties as determined on a consolidated basis in
accordance with GAAP.
 
“Chapter 11 Case” has the meaning set forth in preface above.
 
“Claim” has the meaning assigned to it in section 101(5) of the Bankruptcy Code.
 
“Closing” means the closing of the sale and purchase of the Oaktree Commitment
Shares pursuant to Section 2.1 hereof.
 
“Closing Date” has the meaning set forth in Section 2.3(a).
 
“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code, and any similar state law.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” has the meaning set forth in Section 3.9(a).
 
“Commitment Fee” means the penny warrants exercisable at any time, and from time
to time, for a period of 5 years for all or a portion of 5.0% of the Reorganized
Equity upon terms satisfactory to Oaktree and the Company, to be delivered to
Oaktree or a designated Affiliate of any Oaktree Fund in accordance with in
accordance with Section 2.2.
 
“Commitment Fee Warrant Shares” means the shares of Reorganized Equity
underlying the Commitment Fee.
 
“Company” has the meaning set forth in the preface above.
 
“Company Intellectual Property” has the meaning set forth in Section 3.13(a).
 
 
4

--------------------------------------------------------------------------------

 
 
“Company SEC Documents” has the meaning set forth in Section 3.9(a).
 
“Confirmation Order” has the meaning set forth in Section 8.2.
 
“DIP Budget” means the budget for the GMR Parties periodically approved pursuant
to the DIP Credit Agreement.
 
“DIP Credit Agreement” means that certain Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of November 17, 2011, among the
Company and all of its subsidiaries party thereto from time to time, as
guarantors, General Maritime Subsidiary Corporation and General Maritime
Subsidiary II Corporation, as borrowers, various lenders and Nordea Bank Finland
plc, New York Branch, as administrative agent and collateral agent.
 
“Disclosure Information” means the Company’s financial projections and Budget
(as defined in the Plan Term Sheet), including any variance analysis with
respect to the Budget, valuation analyses, liquidation analyses, a list of
Joining Parties (as defined in the Restructuring Support Agreement), information
regarding the Company’s insurance policies, information relating to any bonus or
severance program to be honored or established during the Chapter 11 Case or
approved and administered in connection with the Plan, a list of all of the
Company’s material tax liabilities, a list all contracts, agreements, leases or
other arrangements to which the Company is a party and which will be assumed or
rejected by the Company during the Chapter 11 Case or in connection with the
Plan, including any cure costs to be paid in connection with such assumption (to
the extent that such information is determined by the parties hereto prior to
the termination of any confidentiality agreement contemplated by Section
5.7(a)), any information pertaining to the GMR Parties, which is not designated
as “professional eyes only”, provided by the Company to third parties for the
purpose of soliciting proposals for an Alternative Transaction and covenants and
other terms to be negotiated in respect of the New Senior Loans (as defined in
the Plan Term Sheet), in each case, shared with Oaktree pursuant to the terms of
a confidentiality agreement contemplated by Section 5.7(a).
 
“Disclosure Statement” has the meaning set forth in the Restructuring Support
Agreement.
 
“Effective Date” means the Business Day that the Plan becomes effective pursuant
to the terms of the Plan, which date shall not occur on a date later than that
specified in the Milestones, unless agreed to by Oaktree in its sole discretion
(subject only to the last sentence of Section 2.3(a)).
 
“Employee Benefit Plan” means each “employee benefit plan” (as defined in
Section 3(3) of ERISA) and each other benefit or compensation plan, program,
agreement or arrangement maintained, sponsored, contributed or required to be
contributed to by any GMR Party or any ERISA Affiliate or with respect to which
any GMR Party or any ERISA Affiliate has any current or potential liability or
obligation.
 
 
5

--------------------------------------------------------------------------------

 
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law, including, without limitation, (a) any and all by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
in connection with alleged injury or threat of injury to health, safety or the
environment due to the presence of Hazardous Materials.
 
“Environmental Law” means, whenever in effect, all federal, state, local,
international and foreign statutes, regulations, ordinances, laws, treaties,
protocols, rules, regulations, codes, binding and enforceable guidelines or
written policies, and similar provisions having the force or effect of law, all
judicial and administrative orders and determinations, all contractual
obligations and all common law concerning public health and safety, worker
health and safety, pollution or protection of the environment, or relating to
Hazardous Materials.
 
“Equity Incentive Program” means a post-Effective Date equity incentive program
providing for the issuance of equity interests of Reorganized GMR representing,
in the aggregate, 10% of the common equity interests of Reorganized GMR or such
other amount as agreed to between Oaktree and the Company, on a fully-diluted
basis, to eligible employees, directors or officers of the Company, as set forth
in the Plan.  The form, amount, allocation and vesting schedule of such common
equity interests pursuant to such equity incentive program will be (i) mutually
agreed upon by Oaktree and the Company and be set forth in a schedule to the
Plan to be filed with the Bankruptcy Court prior to confirmation of the Plan or
(ii) to the extent not determined in accordance with the preceding sub-clause
(i) as of the date that is fourteen (14) days before the commencement of the
hearing on confirmation of the Plan, determined by the new board of directors
established after the Effective Date.
 
“Equity Investment Amount” has the meaning set forth in the preface above.
 
“Equity Investment Participant” has the meaning set forth in the preface above.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means each Subsidiary of the Company and each Person that is
or at any relevant time was considered a single employer with any GMR Party
under Section 414 of the Code.
 
“Exchange Act” has the meaning set forth in Section 3.9(a).
 
“Expense Reimbursement” means the reimbursement of all reasonable and documented
advisor fees, and out-of-pocket costs and expenses, in each case, of Houlihan
Lokey Capital, Inc. and Kirkland & Ellis LLP, and the reasonable and documented
out-of-pocket expenses of Oaktree (including reasonable travel expenses), which
have been or are incurred in anticipation of, during or otherwise in connection
with the Chapter 11 Case, including in connection with the negotiation,
preparation and implementation of the transactions contemplated under the Plan,
this Agreement, the Equity Commitment Letter, the Term Sheet or the
Restructuring Support Agreement, payable to Oaktree or a designated Affiliate of
any Oaktree Fund (including, for the avoidance of doubt, Oaktree’s costs and
expenses incurred in connection with collecting the Break-Up Fee).
 
 
6

--------------------------------------------------------------------------------

 
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“GMR Parties” means the Company, together with each of its Subsidiaries.
 
“Governmental Authority” means any (i) government; (ii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal); or
(iii) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature, in the case of any of clause (i) through (iii), whether federal, state,
local, municipal, foreign, supranational or of any other jurisdiction.
 
“Hazardous Materials” shall mean: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority, or for which liability or standards of
conduct may be imposed, under Environmental Laws.
 
“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (i) patents, patent applications and patent disclosures;
(ii) trademarks, service marks, trade dress, trade names, corporate names, logos
and slogans (and all translations, transliterations, adaptations, derivations
and combinations of the foregoing) and Internet domain names, together with all
goodwill associated therewith; (iii) copyrights and copyrightable work; (iv)
registrations and applications for any of the foregoing; (v) trade secrets,
confidential information, know-how, manufacturing processes and methods,
customer lists, formulae, and inventions; (vi) computer software (including
source code, executable code, data, databases and documentation); and (vii) all
other intellectual property.
 
“Knowledge of the Company” means the actual knowledge of Jeffrey D. Pribor, John
P. Tavlarios, John C. Georgiopoulos, Peter C. Georgiopoulos, Leo Vrondissis and
Christopher F. Allwin and, in each case, all facts of which any such Person or
Persons, after reasonable inquiry (which inquiry shall include any inquiry that
an officer of such title would reasonably conduct), should be aware.
 
 
7

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means any change, effect, event, development,
circumstance or state of facts which has had or would reasonably be expected to
have a materially adverse effect on (i) the condition (financial or otherwise),
business, performance, operations or property of the GMR Parties taken as a
whole, without regard to the duration or persistence, (ii) the ability of the
Company, subject to the Approvals, to perform its obligations under this
Agreement, or (iii) subject to the Approvals, the validity or enforceability of
this Agreement, against the Company; provided, however, that Material Adverse
Effect shall specifically exclude any change, effect, event, development,
circumstance or state of facts arising from (a) general worldwide economic,
political or financial market conditions, including acts of war, acts of
terrorism or natural disasters, so long as such change, effect, event,
development, circumstance or state of facts does not disproportionately and
adversely affect the GMR Parties in any material respect as compared to
similarly situated companies in the industries in which the GMR Parties operate,
(b) conditions affecting the Company in the industry where the Company operates
(except to the extent such change, effect, event, development, circumstance or
state of facts has a disproportionate adverse effect on the Company and its
Subsidiaries relative to other participants in such industry, taken as a whole),
(c) the fact of the delisting of the Company’s equity interests from the New
York Stock Exchange, (d) the fact of the deregistration of the Company’s equity
interests by the Commission, (e) the fact of the pursuit, filing or prosecution
of the Chapter 11 Case, (f) the negotiation, announcement or consummation of
this Agreement, including, but not limited to the announcement of the identity
of Oaktree or any communication by the Company or Oaktree of any plans or
intentions regarding the operation of the Company’s business, prior to or
following the Closing, (g) any act or omission of the Company required by the
terms of this Agreement, or otherwise taken with the prior written consent of
Oaktree, or (h) any change in applicable law or GAAP.
 
“Material Contract” has the meaning set forth in Section 3.16.
 
“Material Permits” has the meaning set forth in Section 3.17.
 
“Milestones” means the deadlines specified in the milestones set forth on
Exhibit D to the Restructuring Support Agreement, which exhibit is incorporated
into this Agreement by reference and expressly made a term hereof as extended or
waived by Oaktree in order to accommodate court schedules or otherwise, it being
understood that Oaktree is the only Party that may modify the Milestones (and
such modification shall be in the sole discretion of Oaktree, subject only to
the last sentence of Section 2.3(a)).
 
“Money Laundering Laws” has the meaning set forth in Section 3.27.
 
“Most Recent Unaudited Financial Statements” has the meaning set forth in
Section 3.9(b).
 
“Oaktree” has the meaning set forth in the preface above.
 
“Oaktree Commitment Shares” has the meaning set forth in Section 2.1(a).
 
“Oaktree Conversion Shares” has the meaning set forth in Section 2.1(a).
 
“Oaktree Fees” has the meaning set forth in Section 2.2(a).
 
“Oaktree Fund” has the meaning set forth in the preface above.
 
“Oaktree Shares” has the meaning set forth in Section 2.1(a).
 
 
8

--------------------------------------------------------------------------------

 
 
“OCM Marine Investments” means OCM Marine Investments CTB, Ltd., a Cayman
Islands exempt company.
 
“Participation Offering” has the meaning set forth in the preface above.
 
“Participation Offering Shares” means the shares of Reorganized Equity acquired
by the Equity Investment Participants in the Participation Offering, if any.
 
“Participation Offering Term Sheet” has the meaning set forth in Section 2.1(b).
 
“Party” means the Company or any Oaktree Fund, individually, and “Parties” means
the Company and Oaktree, collectively.
 
“PBGC” has the meaning set forth in Section 3.20.
 
“Pension Plan” has the meaning set forth in Section 3.20.
 
“Permitted Liens” has the meaning set forth in the DIP Credit Agreement.
 
“Permitted Update” has the meaning set forth in Section 12.14.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.
 
“Plan” has the meaning set forth in the Restructuring Support Agreement.
 
“Plan Term Sheet” has the meaning set forth in the preface above.
 
“Prepetition Senior Facilities” means the 2011 Credit Facility, together with
the 2010 Credit Facility.
 
“Purchased Shares” means the Oaktree Commitment Shares and the Participation
Offering Shares, if any, acquired in accordance with Section 2.1.
 
“Registration Agreement” means a registration rights agreement or similar
agreement, governing certain rights and obligations among securityholders of
Reorganized GMR with respect to the registration of securities of Reorganized
GMR for offering or sale, which agreement may be entered into, in the event a
Participation Offering is conducted and the Equity Investment Participants
thereunder acquire Reorganized Equity, in form and substance consistent in all
material respects with the Participation Offering Term Sheet and otherwise
reasonably acceptable to Oaktree.
 
“Reorganized Equity” means the shares of common stock or other equity securities
of Reorganized GMR authorized to be issued pursuant to the Plan and the Amended
Organizational Documents, which shall be subject to the Restructuring
Transactions as set forth in the Plan.
 
 
9

--------------------------------------------------------------------------------

 
 
“Reorganized GMR” means General Maritime Corporation, a Marshall Islands
Corporation, as reorganized pursuant to the Plan on or after the Effective Date.
 
“Restructuring Support Agreement” has the meaning set forth in the preface
above.
 
“Restructuring Transactions” means the transactions contemplated by the Plan and
the Restructuring Support Agreement.
 
“SEC Financial Statements” has the meaning set forth in Section 3.9(b).
 
“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
 
“Securityholders Agreement” means a securityholders agreement or similar
agreement, governing certain rights and obligations among securityholders of
Reorganized GMR, which agreement may be entered into in the event a
Participation Offering is conducted and the Equity Investment Participants
thereunder acquire Reorganized Equity, in form and substance consistent in all
material respects with the Participation Offering Term Sheet and otherwise
reasonably acceptable to Oaktree.
 
“Subsidiary” means, with respect to any entity, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company or
other business entity, a majority of the partnership, limited liability company
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.  For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company or other business entity if such Person or Persons
shall be allocated a majority of partnership, limited liability company or other
business entity gains or losses or shall be or control the managing director or
general partner of such partnership, limited liability company or other business
entity.
 
“Tax” and “Taxes” means any (i) federal, state, local and foreign taxes,
charges, fees, levies or other similar assessments or liabilities (including,
without limitation, income, receipts, revenue, ad valorem, value added, excise,
real or personal property, sales, occupation, service, stamp, transfer,
registration, natural resources, severance, premium, windfall or excess profits,
environmental, customs, duties, use, licensing, withholding, employment, social
security, unemployment, disability, payroll, share, capital, surplus,
alternative, minimum, add-on minimum, estimated, franchise or any other taxes,
charges, fees, levies or other similar assessments or liabilities of any kind
whatsoever), whether computed on a separate, consolidated, unitary or combined
basis or in any other manner, and includes any interest, fines, penalties,
assessments, deficiencies or additions thereto, (ii) any and all liability for
amounts described in (i) of any member of an affiliated, consolidated, combined
or unitary group of which any of the GMR Parties (or any predecessor thereof) is
or was a member, and (iii) any and all liability for amounts described in (i) of
any Person imposed on any of the GMR Parties as a transferee or successor, by
contract, pursuant to any law, rule or regulation, or otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
“Tax Return” means any federal, state, local, foreign and other applicable
return, declaration, report, claim for refund, information return or statement
or other document (including any related or supporting schedules, statements or
information) with respect to any Tax filed or required to be filed with the U.S.
Internal Revenue Service or any other Governmental Authority or taxing authority
or agency or in connection with the determination, assessment or collection of
any Tax of any party or the administration of any laws, regulations or
administrative requirements relating to any Tax.
 
“Vessel” means, collectively, all sea going vessels and tankers at any time
owned by the GMR Parties, and, individually, any of such vessels.
 
“Update” has the meaning set forth in Section 12.14.
 
Section 2.                      Purchase of Reorganized Equity.
 
2.1          Oaktree Commitment; Participation Offering. On the Effective Date:
 
(a)           In consideration for payment by Oaktree to the Company of the
Equity Investment Amount net of the cash proceeds received by the Company in
connection with a Participation Offering pursuant to Section 2.1(b), if any,
Oaktree shall purchase a number of shares of Reorganized Equity equal to 100% of
the Reorganized Equity outstanding immediately after the Effective Date (not
taking into account the Commitment Fee, and subject to the dilution as a result
of the Equity Incentive Program), minus (i) the Participation Offering Shares,
if any, and (ii) the shares of Reorganized Equity issued in respect of the
Supporting Oaktree Lenders’ allowed Claims under the Oaktree Facility in
accordance with the Plan (the “Oaktree Conversion Shares”).  The allocation of
the Reorganized Equity among the Oaktree Conversion Shares, the Oaktree
Commitment Shares and the Participation Offering Shares shall be as provided for
in the Plan.  The shares of Reorganized Equity so purchased by Oaktree under
this Section 2.1(a) are referred to herein as the “Oaktree Commitment
Shares.”  The Oaktree Commitment Shares together with the Oaktree Conversion
Shares and the Commitment Fee Warrant Shares are collectively referred to herein
as the “Oaktree Shares”).  For the avoidance of doubt, if the Participation
Offering is not consummated on or before the Closing Date (and no Person
acquires any Reorganized Equity on or before the Closing Date), then, (i) on the
Closing Date, subject to the terms and conditions hereof, Oaktree shall pay to
the Company the entire Equity Investment Amount in consideration for the
issuance and sale by the Company of the Oaktree Commitment Shares and (ii) any
and all proceeds from the sale of Participation Offering Shares, if any,
following the Closing, shall be paid to Oaktree or its designee rather than the
Company.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           The Company hereby agrees and acknowledges that the decision to
conduct a Participation Offering (including the identity of the Equity
Investment Participants and the amounts that may be invested by any such Person)
shall be made by Oaktree in its sole discretion.  If Oaktree determines to
conduct a Participation Offering, Oaktree shall determine the terms and
conditions of a Participation Offering, and will prepare a term sheet setting
forth such terms and conditions (the “Participation Offering Term Sheet”);
provided, however, that if any portion of the Participation Offering is a rights
offering or other offering of securities by the Company or otherwise imposes
material obligations upon the Company, the form, terms, conditions, structure
and process of such offering shall be subject to the reasonable consent of the
Company.  The Parties agree that the Participation Offering will occur in
accordance with the Participation Offering Term Sheet in connection with
consummation of the Plan; provided, that the Participation Offering, if any,
shall not cause the Company to fail to meet any of the Milestones in accordance
with the terms of the Restructuring Support Agreement (unless such Milestone is
extended or waived by Oaktree in its sole discretion in order to accommodate
court schedules or otherwise, or extended in accordance with the last sentence
of Section 2.3(a).  If any portion of the Participation Offering is a rights
offering or other offering of securities by the Company or otherwise imposes
material obligations upon the Company, then (x) the Company shall provide copies
of all documents, instruments, agreements and other materials to be entered
into, delivered, distributed or otherwise used in connection with the
Participation Offering for review and comment by Oaktree and (y) the Company
shall prepare the definitive documents for the Participation Offering which
shall not deviate in any material respect from the Participation Offering Term
Sheet without Oaktree’s consent and will be filed with the Bankruptcy Court in
connection with the Plan.  Notwithstanding the foregoing, the parties hereto
acknowledge and agree that (i) any Participation Offering will be conducted in
compliance with all applicable laws, including, but not limited to, securities
laws and Money Laundering Laws, (ii) in no event shall the Company be required
to issue or sell any Purchased Shares or any other securities to any Person
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department and (iii) each participant in any
Participation Offering shall provide such customary representations and
warranties to the Company as the Company may reasonably request.
 
(c)           The Company shall deliver to Oaktree and each Equity Investment
Participant, if any, all of the Purchased Shares purchased by such Person, as
applicable, pursuant to Sections 2.1(a) and 2.1(b), in a manner consistent with,
and pursuant to, the procedures set forth in the Plan.  Notwithstanding anything
to the contrary in this Agreement, Oaktree, may in its sole discretion designate
that some or all of the Oaktree Shares be issued in the name of and delivered
to, one or more Affiliates of any Oaktree Fund.
 
2.2          The Commitment Fee; Expense Reimbursement and Break-Up Fee.
 
(a)           The Company acknowledges and agrees that Oaktree has expended
considerable time and expense in connection with this Agreement and the
Restructuring Support Agreement and the negotiation thereof, that Oaktree incurs
considerable risk in providing its commitment under the terms of this Agreement,
and that this Agreement and the Restructuring Support Agreement provide value
to, and are beneficial to, the Company’s estate.  The Company further
acknowledges and agrees in accordance with the Approval Order (once entered),
that the Company’s delivery of the Commitment Fee shall be paid on the Effective
Date and its compliance with the requirements of Section 2.2(b)(iii) shall be a
condition precedent to the Effective Date, and that the delivery of the
Commitment Fee and payment of the Expense Reimbursement and Break-Up Fee, as
applicable, are integral to this Agreement and the Restructuring Support
Agreement and Oaktree’s agreement to proceed with the transactions contemplated
hereby and the Restructuring.  Accordingly, subject to entry of the Approval
Order, the Company hereby agrees to provide the following consideration to
Oaktree or a designated Affiliate of any Oaktree Fund in exchange for Oaktree’s
agreement to enter into and perform its obligations under this Agreement
pursuant to the terms hereof:
 
 
12

--------------------------------------------------------------------------------

 
 
(i)            the Commitment Fee;
 
(ii)           the Break-Up Fee; and
 
(iii)          the Expense Reimbursement (collectively, with the Commitment Fee
and the Break-Up Fee, the “Oaktree Fees”).
 
(b)           Subject only to entry of the Approval Order, the Company shall pay
the Oaktree Fees as follows:
 
(i)            the Commitment Fee shall be delivered to Oaktree or a designated
Affiliate of any Oaktree Fund on the Effective Date; provided, that, for the
avoidance of doubt, the Commitment Fee shall not be paid to Oaktree if the
Closing does not occur;
 
(ii)            in the event that this Agreement is terminated by the Company
pursuant to Section 11.3(c), and/or the Company terminates the Restructuring
Support Agreement pursuant to Section 13(a)(ii) thereof, on or before the
consummation of an Alternative Transaction, the Company shall pay the Break-Up
Fee to Oaktree or a designated Affiliate of any Oaktree Fund, following the
satisfaction of the outstanding obligations under the Prepetition Senior
Facilities and the DIP Credit Agreement in full, in cash or other treatment
acceptable to the Supporting Credit Facility Lenders.  The Company shall direct
that the Break-Up Fee is paid directly to Oaktree or a designated Affiliate of
any Oaktree Fund on or before the consummation of an Alternative Transaction
following the satisfaction of the outstanding obligations under the Prepetition
Senior Facilities and the DIP Credit Agreement in full, in cash or other
treatment acceptable to the Supporting Credit Facility Lenders; and
 
(iii)           the Expense Reimbursement shall be paid within five (5) Business
Days of invoice during the course of the Chapter 11 Case through and including
the Closing Date or, in the event the Effective Date does not occur, through and
including the date of termination of this Agreement. The Expense Reimbursement
upon entry of the Approval Order shall be allowed administrative expense
obligations of the Company under the Bankruptcy Code but shall be junior and
subject to the outstanding obligations under the Prepetition Senior Facilities
and the DIP Credit Agreement, including any related adequate protection
obligations.  The only Expense Reimbursement required to be paid by the Company
prior to Closing pursuant to this Section 2.2(b)(iii), shall be the reasonable
and documented out-of-pocket expenses of Oaktree (including reasonable travel
expenses) and the monthly fees and expenses of Houlihan Lokey Capital, Inc. and
Kirkland & Ellis LLP, and any additional fees relating to the consummation of
any transaction (including fees of Houlihan Lokey Capital, Inc.) shall not be
payable unless and until the Closing is consummated (it being understood that
such additional fees shall be paid by the Company at the Closing).
 
 
13

--------------------------------------------------------------------------------

 
 
2.3          Closing.
 
(a)           Subject to the satisfaction or, if permissible, waiver of the
conditions set forth in Section 8, Section 9 and Section 10, the Closing shall
take place on the Effective Date, at the offices of Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036, or at such other
time and place as the Parties may agree (the date on which the Closing occurs,
the “Closing Date”).  For the avoidance of doubt, the Parties agree that the
consummation of the Participation Offering, if any, will not be a condition to
the closing of the transactions otherwise contemplated by this Agreement, and
the Participation Offering shall not otherwise impede or delay the Closing;
provided that in the event that Oaktree and any Person are not able to
consummate the intended participation by such Person in the Participation
Offering at or prior to the Closing, nothing in this Agreement shall prevent
Oaktree from transferring Oaktree Commitment Shares to such Person as determined
by Oaktree in its sole discretion.  Notwithstanding anything to the contrary
herein or the Restructuring Support Agreement, Oaktree shall not have the
discretion to extend the Milestones with respect to the occurrence of the
Closing or the Effective Date to a date that is later than that specified in the
Milestones without the written consent of the Company, which consent shall not
be unreasonably withheld.
 
(b)           At the Closing, (i) Reorganized GMR shall deliver the Oaktree
Commitment Shares to be purchased by, and sold to, Oaktree pursuant to Section
2.1, (ii) Oaktree, in full payment for the Oaktree Commitment Shares to be
purchased by, and sold to, Oaktree pursuant to Section 2.1, shall pay to the
Company as provided in Section 2.1, by wire transfer of immediately available
funds, cash in the amount equal to the Equity Investment Amount, net of the cash
proceeds received by the Company in connection with a Participation Offering
pursuant to Section 2.1(b), if any, to the account or accounts designated by the
Company, and (iii) all other transactions contemplated by the Plan shall be
consummated.
 
Section 3.            Representations and Warranties of the Company.  The
Company represents and warrants to Oaktree as follows:
 
3.1          Organization of the GMR Parties.  Each GMR Party (a) is duly
organized and validly existing under the laws of the jurisdiction of its
formation or organization, (b) is duly qualified or licensed to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
where the nature of the property owned or leased by it or the nature of the
business conducted by it makes such qualification or license necessary, except
where any such failure to be so qualified or licensed would not result in, and
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect and (c) subject to the Approvals, has all power and
authority to own and operate its properties, to lease the property it operates
under lease and to conduct its business as now or currently proposed to be
conducted.
 
 
14

--------------------------------------------------------------------------------

 
 
3.2          Due Authorization, Execution and Delivery; Enforceability.  Except
as set forth on Schedule 3.2, subject to the Confirmation Order, the Approvals
(including the Approval Order), the authorization of the transactions
contemplated in the Participation Offering Term Sheet (if any) and Section 5.8
of this Agreement, the Company has the requisite corporate power and authority
to enter into, execute and deliver this Agreement and to perform its obligations
hereunder, including the issuance of the Oaktree Commitment Shares and the
Participation Offering Shares, if any, and has taken all necessary corporate
action required for the due authorization, execution, delivery and performance
by it of this Agreement, including the issuance of the Oaktree Commitment Shares
and the Participation Offering Shares, if any; provided, that in no event shall
the number of Oaktree Shares and Participation Offering Shares exceed, in the
aggregate, the number of shares authorized for issuance under the Amended
Organizational Documents of Reorganized GMR (as required by the Plan).  Subject
to the Approvals (including the Approval Order), this Agreement has been duly
and validly executed and delivered by the Company and constitutes the legally
valid and binding obligation of the Company, enforceable against it in
accordance with the terms herein, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity.
 
3.3          Due Issuance and Authorization of Oaktree Commitment Shares.  The
Oaktree Commitment Shares issued and delivered to Oaktree pursuant to the terms
of this Agreement and in accordance with the Plan will be, upon issuance, duly
authorized, validly issued, fully paid and non-assessable, and will be free and
clear of all transfer taxes, liens (other than liens created or otherwise
imposed by or on Oaktree and restrictions imposed by the Securities Act or any
other applicable securities laws), preemptive rights (other than those
preemptive rights granted to Oaktree and its Affiliates pursuant to the
Investment Agreement, dated as of March 29, 2011, as amended, between OCM Marine
Investments and the Company) and encumbrances (other than encumbrances created
or otherwise imposed by or on Oaktree and restrictions imposed by the Securities
Act or any other applicable securities laws) with respect to the issue
thereof.  The Commitment Fee Warrant Shares underlying the Commitment Fee will
be, upon issuance, duly authorized, and, when issued and delivered by the
Company, in the manner provided for in the Commitment Fee and against payment of
the purchase price set forth therein, validly issued, fully paid and
non-assessable, and will be free and clear of all transfer taxes, liens (other
than liens created or otherwise imposed by or on Oaktree), preemptive rights
(other than those preemptive rights granted to Oaktree and its Affiliates
pursuant to the Investment Agreement, dated as of March 29, 2011, as amended,
between OCM Marine Investments and the Company) and encumbrances (other than
encumbrances created or otherwise imposed by or on Oaktree and restrictions
imposed by the Securities Act or any other applicable securities laws) with
respect to the issue thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
3.4         Capitalization of the Company; Due Issuance and Authorization of
Reorganized Equity.  As of the Effective Date, and prior to giving effect to the
Restructuring Transactions, the authorized capital stock of the Company will
consist only of shares of Reorganized Equity as disclosed in the Plan.  As of
the Effective Date, after giving effect to the Restructuring Transactions, the
Oaktree Shares and Participation Offering Shares, if any, the number and par
value per share of which shall be set forth in the Plan, and the Commitment Fee
Warrant Shares and the equity interests, if any, reserved for issuance under the
Equity Incentive Program, shall represent the only issued and outstanding
capital stock of the Company.  Except as set forth on Schedule 3.4, as of the
Effective Date, all of the issued and outstanding (i) Oaktree Shares, assuming
the accuracy of the representations and warranties of Oaktree set forth in
Sections 4.8 – 4.11, will not be issued in violation of the Securities Act or
any other applicable securities laws (including state “blue sky” laws) and (ii)
Participation Offering Shares, if any, assuming that any Equity Investment
Participants in the Participation Offering provide the same representations and
warranties as set forth in Sections 4.8 – 4.11, will not be issued in violation
of the Securities Act or any other applicable securities laws (other than with
respect to state “blue sky” laws).  Except for the Commitment Fee and Equity
Incentive Program, and except as contemplated by the Plan, as of the Effective
Date, the Company will not have issued, granted or entered into any commitment
to issue or grant any options, warrants, rights or other securities convertible
into or exchangeable or exercisable for shares of Reorganized Equity.  As of the
Effective Date and except as contemplated by the Plan (including the
Restructuring Transactions set forth therein) and the Equity Incentive Program,
the GMR Parties will not have agreed to repurchase or redeem any securities of
the Company and shall not have granted any authorized stock appreciation,
phantom stock, profit participation or similar rights or any registration rights
with respect to securities of the Company.
 
3.5          Capitalization of Subsidiaries.  As of the Effective Date, all of
the outstanding equity interests of each Subsidiary of the Company will have
been duly authorized and validly issued and, with respect to each corporate
Subsidiary, will be fully paid and non-assessable.  As of the Effective Date,
all of the outstanding equity interests of each Subsidiary of the Company will
be owned, beneficially and of record, by the Company or by Subsidiaries wholly
owned, directly or indirectly, by the Company, free and clear of all liens,
other than liens under the 2010 Exit Facility, the 2011 Exit Facility or created
or otherwise imposed by or on Oaktree, and other than restrictions imposed by
the Securities Act or any other applicable securities laws.  As of the Effective
Date, except as contemplated by the Plan, there will be no (i) outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights or other similar contracts or commitments with respect
to any equity interests in any Subsidiary of the Company, (ii) no voting trusts,
proxies or other agreements or understandings with respect to the voting of any
equity of any Subsidiary of the Company, or (iii) outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights with
respect to any equity interests of any Subsidiary of the Company or any
repurchase, redemption or other obligation to acquire for value any equity
interests of the Company or any Subsidiary of the Company.  Except as set forth
on Schedule 3.5, no GMR Party holds any equity, partnership, joint venture or
other interest in any Person.
 
3.6          Consents.  Except (i) as set forth on Schedule 3.6, (ii) for
provisions in agreements that provide that the pursuit, filing or prosecution of
the Chapter 11 Case is a breach of such agreement, (iii) as required by the
transactions contemplated in the Participation Offering Term Sheet (if any), and
(iv) for such filings and approvals as may be required under the Securities Act
and any other applicable securities laws, and subject to the governmental
approvals required under the Bankruptcy Code (including the Approval Order),
none of the execution, delivery or performance of this Agreement or the
consummation of the transactions contemplated by the Plan by the Company will
require any consent of, authorization by, exemption from, filing or registration
with or notice to any Governmental Authority or any other Person, in each case,
that is material to the Company.
 
 
16

--------------------------------------------------------------------------------

 
 
3.7          Legal Proceedings.  Except (i) as set forth on Schedule 3.7, (ii)
as disclosed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2010 and all subsequent Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K filed by the Company with the Commission prior to the date
hereof, or (iii) for claims of creditors or other parties in, or the pursuit,
filing and prosecution of, the Chapter 11 Case: (a) there are no material
actions, suits or proceedings to which any GMR Party is a party or to which any
material property of such GMR Party is subject, and no such actions, suits or
proceedings are, to the Knowledge of the Company, threatened, and (b) to the
Knowledge of the Company, no material investigations are pending or threatened
by any Governmental Authority against any GMR Party or involving any material
property of any GMR Party.
 
3.8          No Conflicts.  Subject to the governmental approvals required under
the Bankruptcy Code (including the Approval Order and assuming the consummation
of the other transactions contemplated by the Plan), the execution, delivery and
performance of this Agreement, including the issuance of the Oaktree Commitment
Shares and the Participation Offering Shares (if any), and the consummation of
the transactions contemplated hereunder, will not (a) except as set forth on
Schedule 3.8, conflict with or result in any breach of any provision of the
Company’s organizational documents (as amended to date, without giving effect to
any amendment pursuant to Section 5.8 hereof and provided that in no event shall
the number of Oaktree Shares and Participation Offering Shares exceed, in the
aggregate, the number of shares authorized for issuance under the Amended
Organizational Documents of Reorganized GMR (as required by the Plan)), (b)
except as set forth on Schedule 3.8 and except for provisions in agreements that
provide that the pursuit, filing or prosecution of the Chapter 11 Case is a
breach of such agreement, conflict in any respect with or result in any breach
of the terms, conditions or provisions of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give rise to any right of termination, acceleration or cancellation under, any
material agreement, lease, mortgage, license, indenture, instrument or other
contract to which any GMR Party is a party or by which any GMR Party’s
properties or assets are bound as in effect on the Effective Date, (c) except as
set forth on Schedule 3.8, result in the imposition or creation of any lien or
any other encumbrance (other than (i) encumbrances pursuant to, or otherwise
imposed by, the 2010 Exit Facility and 2011 Exit Facility, (ii) encumbrances
created by Oaktree and (iii) restrictions imposed by the Securities Act or any
other applicable securities laws) upon or with respect to any of the material
assets, properties, rights or businesses owned or used by any GMR Party, or (d)
except as set forth on Schedule 3.8 and subject to such filings and approvals as
may be required under the Securities Act or any other applicable securities
laws, result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to any GMR Party or by which any GMR Party’s material properties or assets are
bound.
 
3.9          Company SEC Documents.
 
(a)           The Company has filed all reports, schedules, forms, statements
and other documents with the Securities and Exchange Commission (the
“Commission”) required to be filed by the Company pursuant to the Securities Act
or the Securities Exchange Act of 1934, as amended (together with the rules and
regulations thereunder, the “Exchange Act”) since January 1, 2008 (the “Company
SEC Documents”).  As of their respective effective dates (in the case of Company
SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective dates of filing
(in the case of all other Company SEC Documents), the Company SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and except to the extent
amended or superseded by a subsequent filing with the SEC prior to the date of
this Agreement, as of such respective dates, none of the Company SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Except as set forth on Schedule 3.9(a), none of the Subsidiaries of
the Company is subject to the periodic reporting requirements of the Exchange
Act.  Except as set forth on Schedule 3.9(a), as of the date hereof: (i) there
are no outstanding or unresolved comments in comment letters from the Commission
staff with respect to any of the Company SEC Documents, and (ii) to the
Knowledge of the Company none of the Company SEC Documents is the subject of
ongoing Commission review or outstanding Commission investigation.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           The financial statements of the GMR Parties included in the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2011
(the “Most Recent Unaudited Financial Statements”) and the financial statements
of the GMR Parties included in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2010 (the “SEC Financial Statements”) at the time filed
complied as to form in all material respects with applicable accounting
requirements (including GAAP) and with the published rules and regulations of
the Commission with respect thereto, and the SEC Financial Statements and the
Most Recent Unaudited Financial Statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto), and fairly present in all material respects
(subject, in the case of the Most Recent Unaudited Financial Statements, to
normal recurring audit adjustments) the consolidated financial position of the
GMR Parties as at the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended.
 
(c)           Except (i) as set forth on Schedule 3.9(c)(i), (ii) as disclosed
in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010
and all subsequent Quarterly Reports on Form 10-Q and Current Reports on Form
8-K filed by the Company with the Commission prior to the date hereof, (iii) for
any transactions contemplated by the Plan or otherwise contemplated by this
Agreement, (iv) as and to the extent disclosed or reserved against on the
balance sheet included in the SEC Financial Statements, or (v) as incurred in
the ordinary course of business since the date of the balance sheet included in
the Most Recent Unaudited Financial Statements (except as set forth on Schedule
3.9(c)(v), none of which is material and none of which relates to breach of
contract, breach of warranty, tort, infringement, or violation of law), the
Company does not have any material obligation or liability (whether accrued,
absolute, contingent, unliquidated or otherwise, whether or not known to any GMR
Party, whether due or to become due and regardless of when asserted) required to
be disclosed as a liability pursuant to GAAP.
 
 
18

--------------------------------------------------------------------------------

 
 
3.10        Absence of Certain Changes or Events.  Except (a) as set forth on
Schedule 3.10, or (b) as disclosed (i) in a filing by the Company on the
Bankruptcy Court’s docket in connection with the Chapter 11 Case as of the date
of this Agreement or (ii) in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2010 and all subsequent Quarterly Reports on Form 10-Q
and Current Reports on Form 8-K filed by the Company with the Commission prior
to the date hereof, (x) since December 31, 2010 the GMR Parties have, in all
material respects, conducted their respective businesses in the ordinary course
of business consistent with past practices and (y) from December 31, 2010 to the
date of this Agreement there has not been any Material Adverse Effect.
 
3.11        Environmental.  Except as set forth on Schedule 3.11, (a) the GMR
Parties are and have been for the past three (3) years in compliance in all
material respects with all applicable Environmental Laws, and the GMR Parties
are not liable for any material penalties, fines or forfeitures for failure to
comply with any of the foregoing, (b) all licenses, permits, registrations,
approvals or other authorizations required under any Environmental Law for the
operation of the business of the GMR Parties and the operation of their Vessels
have been secured and maintained and the GMR Parties are and have been for the
past three (3) years in compliance in all material respects therewith, (c) the
GMR Parties are not in any respect in noncompliance with, breach of or default
under any applicable writ, order, judgment, injunction, or decree with respect
to Environmental Laws to which any of the GMR Parties is a party or which would
affect the ability of the GMR Parties to operate any Vessel, property or other
facility and no event has occurred and is continuing which, with the passage of
time or the giving of notice or both, would constitute noncompliance, breach of
or default thereunder, (d) the GMR Parties have not received or been subject to
any Environmental Claims and there are no Environmental Claims pending or, to
the knowledge of the GMR Parties, threatened, against the GMR Parties in respect
of which an unfavorable decision, ruling or finding has resulted or could
reasonably be expected to result in a material liability pursuant to any
Environmental Laws (other than Environmental Claims that have been fully and
finally adjudicated or otherwise determined with no material continuing or
future obligations and all fines, penalties and other costs, if any, payable by
the GMR Parties in respect thereof have been paid in full or which are fully
covered by insurance (including permitted deductibles)), (e) there are no facts,
circumstances, conditions or occurrences on any Vessel, property or other
facility currently or formerly owned or operated by the GMR Parties that is
reasonably likely (1) to result in an Environmental Claim against the GMR
Parties or any Vessel, property or other facility owned or operated by the GMR
Parties, in respect of which an unfavorable decision, ruling or finding has
resulted or could reasonably be expected to result in a material liability
pursuant to any applicable Environmental Law, or (2) to cause such Vessel,
property or other facility to be subject to any restrictions on its ownership,
occupancy, use or transferability under any Environmental Law, except in each
such case, such Environmental Claims or restrictions that individually or in the
aggregate are not reasonably likely to have a Material Adverse Effect, (f)
Hazardous Materials have not been generated, used, treated or stored on,
transported to or from, released on or from, disposed of, or handled, and no
Person has been exposed to any such Hazardous Materials, at any location,
including any Vessel, property or other facility at any time owned or operated
by the GMR Parties, where such occurrence or event has given or could reasonably
be expected to give rise to a material liability pursuant to any Environmental
Laws (other than such liabilities resulting from Environmental Claims that have
been fully and finally adjudicated or otherwise determined with no material
continuing or future obligations and all fines, penalties and other costs, if
any, payable by the GMR Parties in respect thereof have been paid in full or
which are fully covered by insurance (including permitted deductibles)), (g) the
GMR Parties have not assumed, undertaken, provided an indemnity with respect to,
or otherwise become subject to, any material liability of any other Person
relating to Environmental Laws, and (h) to their knowledge, the GMR Parties have
no material liability with respect to the presence or alleged presence of
asbestos in any product or item or at or upon any property or facility.
 
 
19

--------------------------------------------------------------------------------

 
 
3.12       Title to Real and Personal Property. No GMR Party owns any real
property. Each GMR Party has good title to all material tangible and material
intangible properties (i) reflected on the balance sheet included in the Most
Recent Unaudited Financial Statements, (ii) located on any of the premises of
such GMR Party, or (iii) used in the conduct of the businesses of such GMR
Party, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind except for Permitted
Liens.  Subject to assumption of such agreement pursuant to the Bankruptcy Code,
all of the material leases and material subleases to which any GMR Party is a
party are in full force and effect and enforceable by such GMR Party in
accordance with their terms, and no GMR Party has received any written notice of
any claim that has been asserted by anyone adverse to the rights of a GMR Party
under any of such material leases or material subleases, or affecting or
questioning the rights of such GMR Party to the continued possession of the
leased or subleased property under any such material lease or material sublease.
 
3.13        Intellectual Property.
 
(a)           Schedule 3.13(a)(i) sets forth as of the date hereof, a complete
and correct list of (i) all of the patented or registered Intellectual Property
and pending patent applications and applications for registrations of other
Intellectual Property owned by any GMR Party, and (ii) all unregistered
trademarks and service marks owned by any GMR Party and currently used in
connection with any material product or service of the GMR Parties, and (iii)
all unregistered copyrights owned by any GMR Party embodied in or necessary to
any material product or service of the GMR Parties.  Subject to the Approvals,
except as set forth on Schedule 3.13(a)(ii), and subject to any Permitted Liens
(as such term is defined in the DIP Credit Agreement) the GMR Parties own and
possess all right, title and interest in and to all of the Intellectual Property
set forth on Schedule 3.13(a)(i) and own and possess all right, title and
interest in and to, or otherwise have the right to use pursuant to, to the
Knowledge of the Company, valid and enforceable licenses, all other Intellectual
Property that is used in, or necessary for, the operation of its and their
respective businesses as presently conducted (collectively, “Company
Intellectual Property”), without, to the Knowledge of the Company, infringement
upon or conflict with the material rights of any other Person with respect
thereto.
 
(b)           The conduct of the businesses of the GMR Parties as currently
conducted does not infringe, misappropriate or otherwise conflict with, and has
not infringed, misappropriated or otherwise conflicted with, in any material
respect, any Intellectual Property of any third Person, and to the Knowledge of
the Company, there are no facts or circumstances that would reasonably be
expected to result in any of the foregoing nor any current or anticipated claims
against any GMR Party relating to the foregoing.  To the Knowledge of the
Company, no third Person has infringed, misappropriated or otherwise conflicted
with, in any material respect, any Company Intellectual Property, and to the
Knowledge of the Company, there are no facts or circumstances that would
reasonably be expected to result in any of the foregoing or of any current or
anticipated claims against a third Person relating to the foregoing.
 
 
20

--------------------------------------------------------------------------------

 
 
3.14       Internal Controls. The GMR Parties maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
3.15        No Registration. Assuming the truth and accuracy of the
representations and warranties of Oaktree set forth in Sections 4.8 – 4.11, the
offering and issuance by the Company of the Oaktree Commitment Shares shall be
exempt from registration under the Securities Act or any other applicable
securities laws or regulations (including state “blue sky” laws).  Assuming that
any Equity Investment Participants in the Participation Offering provide the
same representations and warranties as set forth in Sections 4.8 – 4.11, the
offering and issuance by the Company of the Participation Offering Shares, if
any, shall be exempt from registration under the Securities Act or any other
applicable securities laws or regulations (other than with respect to “blue sky”
laws).
 
3.16       Contracts. Except as set forth on Schedule 3.16(a), no GMR Party is a
party to or bound by, nor are any of its assets or properties bound by, (i) any
outstanding contract, agreement or arrangement (in each case, whether written or
oral) that is filed as an exhibit to the Company SEC Documents, or is or would
be required to be filed by the Company pursuant to the Exchange Act (without
giving effect to any deregistration by the Company as a result of the Company
filing a Form 15 with the Commission), other than those that are required to be
filed under Exhibit 23, Exhibit 31, Exhibit 100 or Exhibit 101 pursuant to
Regulation S-K promulgated under the Exchange Act, (ii) (x) any outstanding time
charter contract, agreement or arrangement, and (y) any other outstanding
contract, agreement or arrangement (in each case, whether written or oral), that
involves obligations of any Person in excess of $2,000,000, or (iii) any
outstanding contract, agreement or arrangement (in each case, whether written or
oral) that provides for any non-competition, exclusivity, or other similar
restriction which limits the ability of any GMR Party to conduct any line of
business or operate within any geographic area with respect to any GMR Party
(each of the agreements described in clauses (i) – (iii), a “Material
Contract”).  Except as specifically set forth on Schedule 3.16(b), and except
for provisions in agreements that provide that the pursuit, filing or
prosecution of the Chapter 11 Case is a breach of such agreement, a GMR Party
has performed, in all material respects, all obligations required to be
performed by it and is not, and to the Knowledge of the Company no other party
is, in default under or in material breach of or in receipt of any claim of such
default under or breach of, any Material Contract, and no event has occurred
which with the passage of time or the giving of notice or both would result in a
default, breach or event of noncompliance under any such Material Contract.  The
Company has made available to Oaktree a correct and complete copy of, or, if
oral, a reasonably complete and accurate written description of, each Material
Contract, together with all amendments, waivers or other changes thereto.
 
 
21

--------------------------------------------------------------------------------

 
 
3.17       Licenses. The GMR Parties possess all licenses, certificates,
registrations, approvals, authorities or permits issued by appropriate
Governmental Authorities or other Persons necessary to conduct their businesses
as now conducted or as proposed to be conducted and to own, lease and operate
their respective assets, except for such licenses, certificates, registrations,
approvals, authorities or permits, the lack of which would not have a Material
Adverse Effect (collectively, the “Material Permits”).  Except as set forth on
Schedule 3.17, no GMR Party has been a party to or subject to any proceeding
seeking to revoke, suspend or otherwise limit any Material Permit within the
last three (3) years.
 
3.18       Compliance With Laws and Regulations.  Except with respect to
Environmental Laws, Taxes and ERISA, which are the subjects of Sections 3.11,
3.19 and 3.20, respectively and except as set forth on Schedule 3.18, or as
disclosed in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2010 and all subsequent Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K filed by the Company with the Commission prior to the date
hereof, no GMR Party is, or has been within the last three (3) years, in
violation in any material respect of any law, ordinance, statute, rule,
regulation, decision or order of any Governmental Authority applicable to such
GMR Party or any properties or assets thereof.
 
3.19       Tax Matters.
 
(a)           Except as set forth on Schedule 3.19(a), (i) all Tax Returns
required to be filed by or on behalf of the GMR Parties have been duly and
timely filed with the appropriate Governmental Authorities in all jurisdictions
in which such Tax Returns are required to be filed (after giving effect to any
valid extensions of time in which to make such filings); (ii) each such Tax
Return is true, correct, accurate and prepared in accordance with applicable
law; (iii) all income and other material Taxes payable by or on behalf of any
GMR Party have been fully and timely paid except to the extent such Taxes are
being contested in good faith by appropriate proceedings and are identified on
Schedule 3.19(a), and adequate reserves or accruals for Taxes have been provided
in the balance sheet included as part of the Most Recent Unaudited Financial
Statements in respect of any period for which Tax Returns have not yet been
filed or for which Taxes are not yet due and owing; (iv) the GMR Parties have
timely withheld and paid to the appropriate Governmental Authority all amounts
required to have been withheld and paid in connection with amounts paid or owing
to any shareholder, employee, creditor, independent contractor or other third
party and have complied with all applicable Tax Return filing and information
reporting obligations with respect thereto; and (v) no agreement, waiver or
other document or arrangement extending or having the effect of extending the
period for assessment or collection of a material amount of Taxes (including any
applicable statute of limitation), has been executed or filed with any
Governmental Authority by or on behalf of any GMR Party.
 
(b)           Except as set forth on Schedule 3.19(b), all deficiencies asserted
or assessments made as a result of any examinations by any Governmental
Authority of the Taxes or Tax Returns of or covering or including the GMR
Parties have been fully paid.  There is no audit, claim, action, suit,
proceeding, investigation or request for a private letter ruling or other formal
or informal tax guidance pending with respect to any of the GMR Parties in
respect of any Taxes in any jurisdiction, nor has there been any such activity
during the five-year period ending on the Effective Date.  None of the GMR
Parties have been informed of the commencement or anticipated commencement of
any such activity, nor are any of the GMR Parties aware that any such activity
is contemplated by any taxing authority.  None of the GMR Parties has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency, which period (after giving
effect to such extension or waiver) has not expired.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           None of the GMR Parties is (i) is a party to any “reportable
transaction” within the meaning of Section 1.6011-4 of the Treasury Regulations
or (ii) is or has ever been a “United States Real Property Holding Company”
within the meaning of Section 897 of the Code.
 
(d)           With respect to each taxable year of each of the GMR Parties that
ends within the five years preceding the Effective Date, each of the GMR Parties
has at all times qualified for a complete exemption from U.S. federal income
taxation on income from the international operation of ships under Section 883
of the Code.  With respect to each such taxable year, none of the income of the
GMR Parties, including income exempt from U.S. federal income taxation under
Section 883 of the Code, is effectively connected with the conduct of a trade or
business in the United States within the meaning of Section 887(b)(4) of the
Code.
 
(e)           Schedule 3.19(e) lists each GMR Party and whether each such entity
is treated for Tax purposes as a corporation, association, partnership or other
entity, or whether such entity is disregarded for Tax purposes.
 
3.20        Employee Benefits.  Each Employee Benefit Plan has been maintained,
funded and administered, in all material respects, in accordance with its terms,
the requirements of any applicable collective bargaining agreement, and in
compliance in all material respects with all applicable laws, including ERISA
and the Code.  Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code is the subject of a favorable determination letter or
opinion letter from the Internal Revenue Service.  With respect to each Employee
Benefit Plan there have been no non-exempt “prohibited transactions” (as defined
in Section 406 of ERISA or Section 4975 of the Code) and no breach of fiduciary
duty (as determined under ERISA), and there is no pending or, to the Knowledge
of the Company, threatened litigation, action, audit, investigation, proceeding
or claim (other than routine claims for benefits).  The Company and the ERISA
Affiliates have complied and are in compliance in all material respects with the
requirements of COBRA.  Neither the Company nor any ERISA Affiliate has incurred
any material liability or obligation (whether or not asserted) to a
“multiemployer plan” (as defined in Section 3(37) of ERISA) on account of any
“partial withdrawal” or “complete withdrawal” (within the meaning of Sections
4205 and 4203 of ERISA, respectively) and neither the Company nor any ERISA
Affiliate is bound by any material contract or has any liability or obligation
described in Section 4204 of ERISA.  With respect to each  Employee Benefit Plan
that is or was subject to Title IV of ERISA or Section 302 of ERISA or Section
412 of the Code (each a “Pension Plan”): (a) the minimum funding standard under
Section 302 of ERISA and Sections 412 and 430 of the Code has been satisfied and
no waiver of any minimum funding standard or any extension of any amortization
period has been requested or granted; all amounts due to the Pension Benefit
Guaranty Corporation (“PBGC”) pursuant to Section 4007 of ERISA have been paid;
no notice of intent to terminate has been filed and no amendment to treat a
Pension Plan as terminated has been adopted, and the PBGC has not instituted
proceedings to treat any Pension Plan as terminated, (b) no accumulated funding
deficiency, whether or not waived, exists, and (c) no Pension Plan is considered
to be in “at risk” status under Section 430 of the Code.  Neither the Company
nor any ERISA Affiliate has any current or potential material liability or
obligation under Sections 4062, 4063 or 4064 of ERISA.
 
 
23

--------------------------------------------------------------------------------

 
 
3.21        Labor Relations.  Except as set forth on Schedule 3.21, no GMR Party
is a party to or bound by any collective bargaining agreement or relationship
with any labor union.  Except as set forth on Schedule 3.21, there is (i) no
unfair labor practice charge or complaint pending against any GMR Party or, to
the Knowledge of the Company, threatened against any of them before the National
Labor Relations Board or any similar Governmental Authority, and no material
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against any GMR Party or, to the Knowledge of
the Company, threatened against any of them, (ii) no strike, slowdown, work
stoppage, picketing, or other material labor dispute pending against any GMR
Party or, to the Knowledge of the Company, threatened against any GMR Party, and
(iii) to the Knowledge of the Company, no ongoing or threatened union organizing
or decertification activities or proceedings with respect to the employees of
any GMR Party (and, with respect to the matters specified in clauses (ii) and
(iii) above, no such matters have occurred within the past two (2) years).  The
GMR Parties have complied in all material respects with their respective payment
obligations to all of their respective employees in respect of all wages,
salaries, commissions, bonuses, benefits and other compensation due and payable
to such employees under any agreement or plan of such GMR Party or any
applicable statute or other law.  With respect to the transactions contemplated
by this Agreement, all bargaining obligations with any employee representative
have been or prior to Closing will be satisfied.  Within the past three (3)
years, none of the GMR Parties has implemented any plant closing or mass layoff
of employees in violation of the Worker Adjustment and Retraining Notification
Act of 1988, as amended, and any similar plant closing or mass layoff foreign,
state or local law, regulation or ordinance.
 
3.22        Customers and Suppliers
 
(a)           Schedule 3.22(a) contains a correct and complete list of the top
twenty (20) customers and the top twenty (20) vendors and suppliers of the GMR
Parties, quantified by the value of products and services provided or agreed to
be provided to such customers or by such vendors and suppliers, in each case,
during the period from January 1, 2011 through November 30, 2011, to the extent
invoiced.
 
(b)           As of the date hereof, to the Actual Knowledge of the Company and
except as set forth on Schedule 3.22(b), no such customer or supplier intends to
terminate or materially reduce its business with any GMR Party.
 
 
24

--------------------------------------------------------------------------------

 
 
3.23        Affiliate Transactions.  Except as set forth on Schedule 3.23, (a)
there are no agreements, understanding, arrangements (in each case whether
written or oral), liabilities or obligations between any GMR Party, on the one
hand, and any current or former equityholder, member, partner, officer, director
or manager of any GMR Party or any Affiliate of any such Person, on the other
hand, except for normal advances to employees, officers, directors or managers
in the ordinary course of business which are consistent in amount with past
practice, payment of compensation to directors and for employment to employees,
officers and managers in the ordinary course of business which is consistent in
amount with past practice, and participation in benefit plans or programs by
employees, officers, directors or managers in the ordinary course of business,
(b) no GMR Party provides or causes to be provided any assets (other than the
compensation and other rights contemplated in clause (a) foregoing), services or
facilities (other than the use by employees, officers, directors or managers of
the office space and other facilities leased by the GMR Parties in the ordinary
course of business) to any Person described in clause (a) foregoing, (c) no
Person described in clause (a) foregoing provides or causes to be provided any
assets, services (other than in such Person’s capacity as an employee, officer,
director or manager) or facilities to any GMR Party and (d) no GMR Party
beneficially owns, directly or indirectly, any interests of any Person described
in clause (a) foregoing.  Except for the ownership by any equityholder of the
Company of the equity interests owned by such Person, no such Person nor any of
its Affiliates (other than the GMR Parties), as the case may be, have any
interest of any nature in any of the assets and properties used for or related
to the business or operations of the GMR Parties.
 
3.24        Insurance.  The GMR Parties have insurance covering their respective
properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are customary for companies whose businesses are similar to
the GMR Parties; and as of the date hereof, (a) no GMR Party has received
written notice from any insurer or agent of such insurer that capital
improvements or other material expenditures are required or necessary to be made
in order to continue such insurance and (b) to the Knowledge of the Company,
there is no reason to believe that any GMR Party will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.
 
3.25        No Broker’s Fees.  Except as set forth on Schedule 3.25, no GMR
Party is a party to any contract, agreement or understanding with any Person
(other than this Agreement) that would give rise to any claim against any GMR
Party for a brokerage commission, finder’s fee or like payment in connection
with the transactions contemplated hereby.
 
3.26        No Unlawful Payments.  No GMR Party nor, to the Knowledge of the
Company, any director, officer, agent, employee or other person associated with
or acting on behalf of any GMR Party has (a) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds, (c)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, or (d) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment.
 
3.27        Compliance with Money Laundering Laws.  The operations of the GMR
Parties are and have been at all times conducted in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any applicable
related or similar laws (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any Governmental Authority or any
arbitrator involving any GMR Party with respect to Money Laundering Laws is
pending or, to the Knowledge of the Company, threatened.
 
 
25

--------------------------------------------------------------------------------

 
 
3.28        Compliance with Sanctions Laws.  None of the GMR Parties nor any of
their respective directors, officers or employees nor, to the Knowledge of the
Company, any agent or other Person acting on behalf of any GMR Party is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department. The Company will not directly or
indirectly use the proceeds of any Purchased Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary of the Company, joint
venture partner or other Person for the purpose of financing the activities of
any Person that, to the Knowledge of the Company, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.
 
3.29        Arm’s Length.  The Company acknowledges and agrees that Oaktree is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the transactions contemplated hereby (including in
connection with determining the terms of the Participation Offering, if any) and
not as financial advisors or fiduciaries to, or agents of, the Company or any
other Person.  Additionally, Oaktree is not advising the Company or any other
Person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company has had the opportunity to consult with its own
advisors concerning such matters and Oaktree shall have no responsibility or
liability to the Company with respect thereto.  Any review by Oaktree of the
Company or the transactions contemplated hereby will be performed solely for the
benefit of Oaktree and shall not be on behalf of the Company.
 
Section 4.            Representations and Warranties of Oaktree. Each Oaktree
Fund, severally and not jointly, represents and warrants to the Company as
follows:
 
4.1          Organization.  Such Oaktree Fund is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation.  Except with respect to the limited partnership units
of OCM Marine Holdings TP, L.P. to be held by the Company, OCM Marine Holdings
TP, L.P. is wholly-owned by the Oaktree Funds, and OCM Marine Investments is a
wholly-owned subsidiary of OCM Marine Holdings TP, L.P.
 
4.2          Due Authorization, Execution and Delivery; Enforceability. Such
Oaktree Fund has the requisite power and authority to enter into, execute and
deliver this Agreement and to perform its obligations hereunder and has taken
all necessary action required for the due authorization, execution, delivery and
performance by it of this Agreement.  This Agreement has been duly and validly
executed and delivered by such Oaktree Fund and constitutes its valid and
binding obligation, enforceable against it in accordance with the terms herein,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity.
 
4.3          Consents. Subject to the Approvals and such filings and approvals
as may be required under federal securities laws and applicable state securities
laws, none of the execution, delivery or performance of this Agreement by such
Oaktree Fund will require any consent of, authorization by, exemption from,
filing with or notice to any Governmental Authority or any other Person.
 
 
26

--------------------------------------------------------------------------------

 
 
4.4          No Conflicts.  The execution, delivery and performance of this
Agreement by such Oaktree Fund will not (a) conflict with or result in any
breach of any provision of its organizational documents, (b) conflict with or
result in the breach of the terms, conditions or provisions of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any right of termination, acceleration or
cancellation under, any material agreement, lease, mortgage, license, indenture,
instrument or other contract to which such Oaktree Fund is a party or by which
any of such Oaktree Fund’s properties or assets are bound or (c) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations) applicable to such Oaktree
Fund or by which such Oaktree Fund’s properties or assets are bound.
 
4.5          Legal Proceedings.  There are no actions, suits or proceedings to
which such Oaktree Fund is a party or to which any property of such Oaktree Fund
is subject that, individually or in the aggregate, have prohibited, delayed or
adversely impacted or, if determined adversely to such Oaktree Fund, would
reasonably be expected to prohibit, delay or adversely impact such Oaktree
Fund’s performance of its obligations under this Agreement, and no such actions,
suits or proceedings are, to the knowledge of such Oaktree Fund, threatened.  To
the knowledge of such Oaktree Fund, no investigations are threatened by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to prohibit, delay or adversely impact such Oaktree Fund’s
performance of its obligations under this Agreement.
 
4.6          Financial Ability to Acquire Oaktree Commitment Shares.  As of the
date hereof and until the date the transactions contemplated by this Agreement
are consummated, Oaktree shall have access to uncalled capital commitments plus
cash on hand, in each case, in an amount equal to $175 million in order to
satisfy each and all of its obligations under this Agreement.  Oaktree has
provided true and correct evidence to the Company’s legal counsel and financial
advisors (on a confidential basis) in summary form (including, but not limited
to, in one or more electronic spreadsheets) that Oaktree has sufficient
unencumbered cash or other immediately available funds or marketable securities
held on the date hereof in one or more bank or brokerage accounts, or sufficient
unused capital commitments from its partners, to enable it to make payment of
the Equity Investment Amount, and funds and/or capital commitments in an amount
equal to the Equity Investment Amount shall continue to be unencumbered or
unused, as the case may be, until the earlier to occur of the termination of
this Agreement pursuant to its terms, or the consummation of the transactions
contemplated by this Agreement.
 
4.7          Oaktree Facility. As of the date hereof, OCM Marine Investments
holds all indebtedness of the Company and its subsidiaries that is currently
outstanding pursuant to the Oaktree Facility, and such indebtedness is
unencumbered, except for those encumbrances expressly imposed by the Oaktree
Facility.
 
 
27

--------------------------------------------------------------------------------

 
 
4.8          No Registration Under the Securities Act.  Such Oaktree Fund
understands (a) that the Oaktree Commitment Shares to be purchased by it
pursuant to the terms of this Agreement have not been registered under the
Securities Act, (b) that, except as provided in the Securityholders Agreement or
the Registration Agreement, if any, the Company shall not be required to effect
any registration or qualification of the Oaktree Commitment Shares under the
Securities Act or any state securities law, (c) that the Oaktree Commitment
Shares will be issued in reliance upon exemptions contained in the Securities
Act or interpretations thereof and in the applicable state securities laws, in
each case to the extent that section 1145 of the Bankruptcy Code is not
applicable, and (d) that the Oaktree Commitment Shares may not be offered for
sale, sold or otherwise transferred, in each case to the extent that section
1145 of the Bankruptcy Code is not applicable, except pursuant to a registration
statement or in a transaction exempt from or not subject to registration under
the Securities Act.
 
4.9          Acquisition for Investment.  The Oaktree Commitment Shares are
being acquired under this Agreement by such Oaktree Fund solely for its own
account, for investment and not with a view toward resale or other distribution
within the meaning of the Securities Act; provided, however, that the
disposition of such Oaktree Fund’s property shall at all times be under its
control.  Such Oaktree Fund will not, directly or indirectly, offer, transfer,
sell, pledge, hypothecate or otherwise dispose of any of the Oaktree Commitment
Shares (or solicit any offers to buy, purchase, or otherwise acquire or take a
pledge of any of the Oaktree Commitment Shares), except pursuant to a
registration statement or in a transaction exempt from or not subject to
registration under the Securities Act and any applicable state securities laws.
 
4.10        Independent Investigation; Retention of Tax Advisors.  Such Oaktree
Fund has made its own inquiry and investigation into the Company and has
undertaken such investigation and had access to such information as it has
deemed necessary to enable it to make an informed and intelligent decision with
respect to the execution, delivery and performance of this Agreement.  Such
Oaktree Fund has consulted its own tax advisors with regard to its purchase of
Oaktree Commitment Shares contemplated hereunder and the tax consequences
thereof, and has not relied on any advice from the Company or its
representatives regarding the tax consequences of an investment in the Oaktree
Commitment Shares. Notwithstanding the foregoing, nothing contained herein will
operate to modify or limit in any respect the representations and warranties of
the Company or to relieve the Company from any obligations to Oaktree for breach
thereof or the making of misleading statements or the omission of material facts
in violation of applicable law in connection with the transactions contemplated
hereby.
 
4.11        Accredited Investor.  Such Oaktree Fund is an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act, with such knowledge
and experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Oaktree Commitment Shares,
and Oaktree is capable of bearing the economic risks of such investment,
including a complete loss of its investment in the Oaktree Commitment
Shares.  In evaluating the suitability of an investment in the Oaktree
Commitment Shares, Oaktree has not relied upon any representations or warranties
of any Person by or on behalf of the Company other than those representations
and warranties that are expressly set forth in this Agreement, whether oral or
written.
 
4.12        No Broker’s Fees.  Except for the advisory fees and expenses of
Houlihan Lokey Capital, Inc. (which, for the avoidance of doubt, is not acting
in a broker or similar capacity in relation to Oaktree or any of its
Affiliates), such Oaktree Fund is not a party to any contract, agreement or
understanding with any Person (other than this Agreement) that would give rise
to a Claim against the Company for a brokerage commission, finder’s fee or like
payment in connection with the transactions contemplated hereby.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 5.            Covenants of the Company.
 
5.1          Participation Offering.  If a Participation Offering is conducted
in accordance with Section 2.1 and the Plan, the Company shall use its
commercially reasonable efforts to effectuate the Participation Offering (if
any) and the issuance and sale of the Participation Offering Shares and the
other transactions contemplated by this Agreement and the Plan in accordance
with this Agreement and the Plan, the Securities Act and any state or foreign
securities laws.  For the avoidance of doubt, the Parties agree that the
consummation of the Participation Offering, if any, will not be a condition to
the closing of the transactions otherwise contemplated by this Agreement, and
the Participation Offering, if any, shall not otherwise impede or delay the
Closing; provided, that in the event that Oaktree and any Person are not able to
consummate the intended participation by such Person in the Participation
Offering at or prior to the Closing, nothing in this Agreement shall prevent
Oaktree from transferring Oaktree Commitment Shares to such Person as determined
by Oaktree in its sole discretion.
 
5.2          Operation of Business.  Subject to the terms and conditions of this
Agreement and in accordance with the terms hereof, and subject to the Approvals
and the transactions contemplated by the Plan, from the date hereof through the
pendency of the Chapter 11 Case, the Company will, and will cause its
Subsidiaries (including, for the avoidance of doubt, any Subsidiary that is not
a debtor-in-possession in the Chapter 11 Case) to continue to operate in the
ordinary course of business consistent with past practice and the DIP Budget and
use its commercially reasonably efforts to keep intact the assets, operations
and relationships of its business and will promptly inform Oaktree about any
change, effect, event, development, circumstance or state of facts that could
reasonably be expected to result in a Material Adverse Effect. Without limiting
the foregoing, the Company will not, and will cause its Subsidiaries not to,
enter into, materially modify or terminate any Material Contract without the
prior written consent of Oaktree (which shall not be unreasonably withheld);
provided, however that in the event that Oaktree does not expressly grant or
deny any request from the Company for consent pursuant to this Section 5.2 with
respect to the entry into, material modification or termination of a Material
Contract within three (3) days after the request by the Company for such
consent, Oaktree will be deemed to have consented to such request; provided,
further that the Company may, without the prior written consent of Oaktree,
enter into any time charter contract, agreement or arrangement, which has a
duration of less than six (6) months.
 
5.3          No Inconsistent Actions.  Subject to the terms and conditions of
this Agreement (including but not limited to the provisions of Section 7.4
hereof) and the Restructuring Support Agreement and in accordance with the terms
thereof, the Company shall not, and shall cause its Subsidiaries not to, take
any actions that are materially inconsistent with this Agreement or the
Restructuring Support Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
5.4          Notification.  The Company shall promptly notify Oaktree in writing
of the occurrence, or failure to occur, of any of the following, or any event of
which the Company is aware which occurrence or failure would be reasonably
likely to cause any of the following: (i) any breach of or inaccuracy in any of
the representations and warranties contained in Section 3, (ii) any breach of
any covenant in this Agreement made by the Company, or (iii) any condition set
forth in Section 8 or Section 9 not to be satisfied.
 
5.5          Milestones.  The Company shall use reasonable commercial efforts to
meet each of the Milestones in accordance with the terms of the Restructuring
Support Agreement (unless such Milestone is extended or waived by Oaktree in
order to accommodate court schedules or otherwise, it being understood that
Oaktree is the only Party entitled to waive or modify the Milestones, subject
only to the last sentence of Section 2.3(a)).  The satisfaction of the
Milestones shall constitute a condition to Oaktree’s obligations to consummate
the transactions contemplated by this Agreement in accordance with Section 9.6.
 
5.6          Use of Proceeds.  The Company shall apply the net proceeds from the
sale of the shares of Reorganized Equity as provided in the Plan.
 
5.7           Access to Information.
 
(a)           Subject to applicable law and subject to the execution by the
Company and Oaktree or its advisors, and continued effectiveness of an agreement
(in form and substance reasonably acceptable to each of the Company and Oaktree)
regarding maintaining the confidentiality of any information provided in
connection with the transactions contemplated by this Agreement, upon reasonable
notice, the Company shall (and shall cause its Subsidiaries to) afford Oaktree
and its directors, officers, employees, investment bankers, attorneys,
accountants and other advisors or representatives, reasonable access, upon
reasonable notice during normal business hours, and at other reasonable times,
throughout the period prior to the Effective Date, to its and its Subsidiaries’
employees, properties, books, contracts, records, lenders and advisors and,
during such period, the Company shall (and shall cause its Subsidiaries to)
furnish promptly to Oaktree and its advisors all information concerning its
business, properties and personnel as may reasonably be requested by Oaktree,
including, for the avoidance of doubt, the same information and material shared
with the lenders in connection with the DIP Credit Agreement; provided, however,
that if at any time one or more advisors of Oaktree is party to an effective
confidentiality agreement contemplated by this Section 5.7(a) and Oaktree is not
party to such an effective confidentiality agreement, then the Company shall
only be required to provide such advisor(s) with access to information pursuant
to this Section 5.7(a) in lieu of any other party listed above; provided,
further, that (except as expressly provided for in any effective confidentiality
agreement contemplated by this Section 5.7(a)), the Company or its
representatives may designate certain information (other than any Disclosure
Information) to be provided by the Company in accordance with the terms of this
Agreement as “professional eyes only” in its sole discretion, in which case such
information will only be provided by the Company or the Company’s
representatives to Oaktree’s financial and legal advisors on the condition that
such financial and legal advisors do not share any such information designated
as “professional eyes only” with Oaktree or any of its other representatives.
Nothing in this Section 5.7 shall require the Company to deliver to Oaktree any
information or materials in connection with an Alternative Transaction.  All
such information and materials regarding an Alternative Transaction shall be
governed by Section 7.4 and not this Section 5.7.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary herein, the Company shall
not be required to deliver to Oaktree any information or materials that are (i)
subject to the attorney-client privilege or other similar privilege, absent
entry into a common interest, joint defense or similar agreement in form and
substance reasonably acceptable to the Company and any parties to such
agreement, or (ii) confidential information of a third party, the disclosure of
which is restricted by a confidentiality agreement between any GMR Party and
such third-party.
 
(c)           The Parties agree and acknowledge that the receipt of any
confidential information in accordance with the terms of this Agreement is not a
violation of any existing agreement between the Parties not to receive
non-public information, including pursuant to (x) the Oaktree Facility and (y)
the Investment Agreement, dated as of March 29, 2011, as amended, between OCM
Marine Investments and the Company.
 
5.8          Amendments to Organizational Documents.  On or prior to the
Effective Date, the Company shall, and shall cause its Subsidiaries to, amend,
restate or issue, as the case may be, their certificates of incorporation,
bylaws and any other required organizational documents, including to give effect
to the Participation Offering, if any, and the terms and governance rights set
forth in the Plan and the Securityholders Agreement and Registration Agreement,
in each case, as reasonably determined by Oaktree.
 
5.9          Existing Equity.  On the Effective Date and effective as of
immediately prior to the issuance of the Oaktree Shares and Participation
Offering Shares, if any, and in accordance with the Plan, the Company shall
cancel and extinguish all equity interests in the Company existing as of such
time (including any options, warrants, rights to acquire equity interests or
other securities exercisable for, or convertible into, equity interests in the
Company), and the Company shall have provided documentation satisfactory to
Oaktree evidencing the foregoing.
 
5.10        Securityholders Agreement; Registration Agreement.  On the Effective
Date, in the event a Participation Offering is conducted and the participants
thereunder acquire Reorganized Equity and the Participation Offering Term Sheet
contemplates the execution of a Securityholders Agreement and a Registration
Agreement, the Company shall execute and deliver a Securityholders Agreement and
a Registration Agreement, in each case, consistent with the Participation
Offering Term Sheet and otherwise in form and substance reasonably acceptable to
Oaktree.
 
5.11       Bonuses and Severance.  During the Chapter 11 Case and except as may
be agreed to in the Plan, the Company shall not, and shall cause its
Subsidiaries not to, propose in a filing with the Bankruptcy Court, establish or
administer any bonus or severance plan or make any payments thereunder without
Oaktree’s prior written consent; provided, however, that the Company may pay
bonuses and severance to non-insider employees without the prior written consent
of Oaktree up to an aggregate amount of $300,000.  Notwithstanding the
foregoing, the Company shall be permitted to establish and administer the Bonus
Pool, provided that the allocation of amounts payable from the Bonus Pool to the
recipients thereof shall be subject to the prior written consent of Oaktree
(which consent shall not be unreasonably withheld), it being understood that
such amounts will not, if paid, apply to the amount set forth in the immediately
preceding sentence.
 
 
31

--------------------------------------------------------------------------------

 
 
5.12        Paydown of Prepetition Senior Facilities.  On the Effective Date,
the Company shall, in accordance with the Plan, repay, in cash, $75,000,000 of
the amounts outstanding under the Prepetition Senior Facilities using the cash
proceeds received in connection with the sale of Purchased Shares.
 
5.13       DIP Budget.  Following entry of the Approval Order, the Company
hereby agrees that it shall not, and shall cause its Subsidiaries not to,
modify, or otherwise propose or support any modifications to the DIP Budget,
without the prior written consent of Oaktree (which consent shall not be
unreasonably withheld); provided, that Oaktree shall be deemed to have provided
its consent pursuant to this Section 5.13 if Oaktree or its advisors do not
notify the Company otherwise within three (3) days of receipt of such budget
from the Company.


5.14        Use of Property; Rejection and Assumption of Contracts.  Following
entry of the Approval Order, the Company hereby agrees that it shall not, and
shall cause its Subsidiaries not to, without Oaktree’s prior written consent
(not to be unreasonably withheld) (i) file any pleadings or motions with the
Bankruptcy Court seeking to use any of the material properties or assets of the
GMR Parties outside the ordinary course of business or (ii) reject or assume any
material contract, agreement, lease or other arrangement to which any GMR Party
is a party.  Notwithstanding the foregoing and for the avoidance of doubt, the
Company hereby agrees and acknowledges that Oaktree will have any and all rights
with respect to the assumption or rejection of contracts and unexpired leases
under the Plan that are set forth in the Plan Term Sheet.
 
5.15        Exit Facilities.  The Company shall promptly provide copies of all
material drafts and final execution copies of all documents, instruments,
agreements and other materials to be entered into, delivered or otherwise used
in connection with the 2011 Exit Facility and the 2010 Exit Facility for review
and comment by Oaktree.
 
5.16        Fiduciary Obligations.  Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall require the Company or any
director or officer of the Company, in such person’s capacity as a director or
officer of the Company, to take any action, or to refrain from taking any
action, in each case, which is inconsistent with its fiduciary obligations under
applicable law; provided, however, that Section 11.3(c), and not this Section
5.16, shall govern any determination by the Company’s board of directors to
terminate this Agreement on the basis of fiduciary obligations or duties;
provided, further that any action or inaction taken by the Company (other than
in connection with Section 5.7 or Section 7.4) pursuant to this Section 5.16
that would, in the absence of this Section 5.16, constitute a breach of this
Agreement, shall not impair any right of Oaktree to terminate this Agreement in
accordance with Section 11.
 
Section 6.            Covenants of Oaktree.
 
6.1          Oaktree Pre-Confirmation Hearing Representation.  On a date to be
agreed by the Company and Oaktree prior to the commencement of the hearing on
confirmation of the Plan, Oaktree shall inform the Company, assuming the
Company’s compliance with Section 5.4 from and after the date of this Agreement,
whether, to the Actual Knowledge of Oaktree, Oaktree believes there has been a
Material Adverse Effect on or before the date on which Oaktree provides such
confirmation; provided that no such confirmation by Oaktree shall modify this
Agreement for any purpose, including (a) for the purpose of determining whether
the condition set forth in Section 9.8 has been satisfied or (b) with respect to
any of the rights of Oaktree under Section 11.2.
 
 
32

--------------------------------------------------------------------------------

 
 
6.2          Limitations on Transfer.  Oaktree shall not sell, transfer, assign,
pledge, grant a participation interest in, or otherwise dispose of, directly or
indirectly, its right, title, or interest in respect of Oaktree’s interest in
the Oaktree Facility in whole or in part to a transferee that also participates
in the Participation Offering hereunder, unless such transferee complies with
Section 6 of the Restructuring Support Agreement.
 
6.3          Confidentiality Agreement. In the event Oaktree and the Company
execute a confidentiality agreement as contemplated by Section 5.7 of this
Agreement, Oaktree shall comply with the requirements of such agreement, and any
material and intentional breach of the terms of such agreement by Oaktree shall
be deemed to be a breach of this Agreement.  For purposes of this Section 6.3,
an intentional material breach by Oaktree means a breach solely by Oaktree or
its employees and does not include any breach by any non-employees of Oaktree.

 
6.4          Oaktree Organization.  Except with respect to the limited
partnership units of OCM Marine Holdings TP, L.P. to be held by the Company, the
Oaktree Funds shall continue to hold all of the outstanding equity interests of
OCM Marine Holdings TP, L.P., and OCM Marine Investments shall remain a
wholly-owned subsidiary of OCM Marine Holdings TP, L.P.
 
Section 7.            Additional Covenants.  The Company and Oaktree hereby
agree to do the following:
 
7.1          Legends.  The Parties agree that, to the extent that section 1145
of the Bankruptcy Code is not applicable to the issuance thereof, the
certificates evidencing the Purchased Shares to be purchased hereunder will bear
the following legend:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES
LAWS (“STATE ACTS”) AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR STATE ACTS COVERING SUCH SECURITIES OR THE SECURITIES ARE SOLD AND
TRANSFERRED IN A TRANSACTION THAT IS EXEMPT FROM OR NOT SUBJECT TO THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.”
 
7.2          Further Assurances.  From time to time after the date of this
Agreement, each Party shall execute, acknowledge and deliver to each other Party
such other instruments, documents and certificates, and shall take such other
actions as the other Party may reasonably request, in order to consummate the
transactions contemplated by this Agreement, the Restructuring Support Agreement
and the Plan.
 
 
33

--------------------------------------------------------------------------------

 
 
7.3          Cooperation.  From the date of this Agreement until the earlier of
the Effective Date or such time as this Agreement is terminated in accordance
with Section 11, Oaktree shall use its commercially reasonable efforts to cause
the conditions set forth in Section 8 and Section 10 to be satisfied and Oaktree
shall reasonably cooperate in good faith with the Company in the preparation and
completion of the Plan and in furtherance of the transactions
thereunder.  Subject to Section 7.4, from the date of this Agreement until the
earlier of the Effective Date or such time as this Agreement is terminated in
accordance with Section 11, the Company shall diligently prosecute confirmation
of the Plan and shall use its commercially reasonable efforts to cause the
conditions set forth in Section 8 and Section 9 to be satisfied.
 
7.4          Solicitation of Alternative Transaction.  Notwithstanding anything
herein to the contrary, Oaktree acknowledges and agrees that, following the
commencement of the Chapter 11 Case and up to the beginning of the hearing
regarding confirmation of the Plan, the Company may solicit, initiate, respond
to, evaluate, discuss, negotiate, encourage and seek proposals concerning an
Alternative Transaction, and no GMR Party shall have any liability to Oaktree or
any of its Affiliates under or relating to this Agreement by virtue of
soliciting, initiating, responding to, evaluating, discussing, negotiating,
encouraging and seeking proposals concerning an Alternative Transaction;
provided, that nothing in this Section 7.4 shall abrogate, limit or otherwise
modify the Company’s obligations to pay the Expense Reimbursement and the
Break-Up Fee in accordance with Section 2.2.  Subject to the execution by the
Company and Oaktree (or its advisors), and the continued effectiveness, of a
confidentiality agreement as contemplated by Section 5.7 of this Agreement, the
Company hereby agrees to provide to Oaktree periodic reports concerning the
status of discussions and negotiations concerning an Alternative Transaction (if
any); provided, however, that if at any time one or more advisors of Oaktree is
party to an effective confidentiality agreement contemplated by Section 5.7 and
Oaktree is not party to such an effective confidentiality agreement, then the
Company shall only be required to provide such advisor(s) with the information
provided pursuant to this Section 7.4 in lieu of any other party listed above.
 
Section 8.            Conditions to the Parties’ Obligations.  The obligations
of each of Oaktree and the Company to consummate the Closing are subject to the
satisfaction or waiver in writing of each of the following conditions as of the
Effective Date:
 
8.1          Approval Order.  The Bankruptcy Court shall have entered the
Approval Order, such order shall be final and non-appealable, shall not have
been appealed within fourteen (14) days of entry or, if such order is appealed,
shall not have been stayed pending appeal, and there shall not have been entered
by any court of competent jurisdiction any reversal, modification or vacatur, in
whole or in part, of the Approval Order;
 
8.2          Confirmation Order.  An order of the Bankruptcy Court confirming
the Plan pursuant to section 1129 of the Bankruptcy Code (the “Confirmation
Order”) that is consistent in all material respects with the Plan and otherwise
reasonably acceptable to Oaktree shall have been entered by the Bankruptcy
Court, such order shall be final and non-appealable, shall not have been
appealed within fourteen (14) days of entry or, if such order is appealed, shall
not have been stayed pending appeal, and there shall not have been entered by
any court of competent jurisdiction any reversal, modification or vacatur, in
whole or in part, of the Approval Order;
 
 
34

--------------------------------------------------------------------------------

 
 
8.3          Disclosure Statement.  The Disclosure Statement (including any
modifications and supplements thereto), as approved by the Bankruptcy Court,
shall be consistent in all material respects with the Plan and otherwise in form
and substance reasonably acceptable to Oaktree;
 
8.4          No Restraint.  No judgment, injunction, decree or other legal
restraint shall prohibit the consummation of the Plan, the Participation
Offering (if any), the issuance or sale of the Purchased Shares, or any other
transactions contemplated by this Agreement; and
 
8.5          HSR Act; Regulatory Approvals.  If the purchase of Purchased Shares
by any Person pursuant to this Agreement is subject to the terms of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, or the laws of
any relevant foreign jurisdiction, the applicable waiting period shall have
expired or been terminated thereunder with respect to such purchase.
 
Section 9.            Conditions to Oaktree’s Obligations.  The obligations of
Oaktree to consummate the Closing are subject to the satisfaction (or the waiver
in writing by Oaktree in its sole discretion) of each of the following
conditions as of the Effective Date:
 
9.1          [Intentionally Omitted].
 
9.2          Plan.  The Plan (including the treatment and classification of the
Claims of Oaktree and any Affiliates of any Oaktree Fund against the Company),
including any modifications and supplements thereto, shall be consistent in all
material respects with the Plan Term Sheet and otherwise in form and substance
reasonably acceptable to Oaktree, and the conditions to confirmation and the
conditions to the Effective Date of the Plan shall have been satisfied or waived
in accordance with the Plan and all transactions contemplated by the Plan shall
have been consummated or will be consummated simultaneously with the Closing;
 
9.3          Required Consents.  All governmental and third party notifications,
filings, consents, waivers and approvals necessary for the consummation of the
transactions contemplated by this Agreement shall have been obtained;
 
9.4          Commitment Fee; Expense Reimbursement.  The Company shall have (i)
delivered to Oaktree the Commitment Fee and (ii) paid to Oaktree the Expense
Reimbursement, in each case, pursuant to the terms of Section 2.2;
 
9.5          [Intentionally Omitted];
 
 
9.6          Milestones.  The Company shall have met all of the Milestones in
accordance with the terms of the Restructuring Support Agreement (as any such
Milestone may be extended or waived by Oaktree in its sole discretion in order
to accommodate court schedules or otherwise  (subject only to the last sentence
of Section 2.3(a)));
 
 
35

--------------------------------------------------------------------------------

 
 
9.7          No Default.  No Event of Default (as defined in the DIP Credit
Agreement) shall have occurred and be continuing under the DIP Credit Agreement;
 
9.8          Material Adverse Effect.  Since the date of this Agreement, a
Material Adverse Effect shall not have occurred;
 
9.9          Execution of Documents.  All documents arising from or related to
the restructuring of the Company in accordance with the Plan (including the
Securityholders Agreement and the Registration Agreement, as applicable, and
each of the 2011 Exit Facility and the 2010 Exit Facility), which in each case
shall be consistent in all material respects with the Plan Term Sheet or
otherwise acceptable to Oaktree in accordance with this Agreement (and, for the
avoidance of doubt, the references in Exhibit 1 to the Plan Term Sheet to terms
that are to be “mutually agreed” means the mutual agreement of the Company,
Oaktree and the lenders under the Prepetition Senior Facilities);
 
9.10        Cash.  As of the Closing Date, and after giving effect to (i) all of
the Restructuring Transactions contemplated by the Plan, including the payment
of the Equity Investment Amount and the consummation of the Participation
Offering, if any, and (ii) all payments due under the Plan (including (x) all
payments made on or before the Closing Date pursuant to the terms of the Plan in
respect of all outstanding professional fees, and including all other Expense
Reimbursement payments payable hereunder and (y) all cure costs payable before,
at or after the Closing Date) and the payment obligations set forth in Section
Paydown of Prepetition Senior Facilities, the GMR Parties shall have Cash in an
amount no less than $20 million, plus the amount by which the aggregate of the
accounts payable (as determined in accordance with GAAP) plus all accrued
expenses (as determined in accordance with GAAP, net of accrued expenses that
are not reasonably expected to become accounts payable, as determined in a
manner consistent with the Company’s past practices), in each case, of the GMR
Parties, exceeds $10 million (the “Accounts Payable Threshold”) as of the
Closing Date; provided, however, that in the event that the Effective Date does
not occur on or before April 30, 2012, the Accounts Payable Threshold will be
increased to $12 million;
 
9.11        Valid Issuance.  (a) The Oaktree Shares issued and delivered to
Oaktree hereunder (and in accordance with the Plan) shall be, upon issuance,
duly authorized, validly issued, fully paid and non-assessable, and will be free
and clear of all taxes, liens (other than liens created or otherwise imposed by
or on Oaktree), preemptive rights (other than those preemptive rights granted to
Oaktree and its Affiliates pursuant to the Investment Agreement, dated as of
March 29, 2011, as amended, between OCM Marine Investments and the Company) and
encumbrances (other than encumbrances created or otherwise imposed by or on
Oaktree and encumbrances imposed by the Securities Act) with respect to the
issue thereof, and (b) the Commitment Fee Warrant Shares underlying the
Commitment Fee will be, upon issuance, duly authorized, and, when issued and
delivered by the Company in accordance with the Plan, in the manner provided for
in the Commitment Fee and against payment of the purchase price set forth
therein, validly issued, fully paid and non-assessable, and will be free and
clear of all taxes, liens (other than liens created or otherwise imposed by or
on Oaktree), preemptive rights (other than those preemptive rights granted to
Oaktree and its Affiliates pursuant to the Investment Agreement, dated as of
March 29, 2011, as amended, between OCM Marine Investments and the Company) and
encumbrances (other than encumbrances created or otherwise imposed by or on
Oaktree and encumbrances imposed by the Securities Act) with respect to the
issue thereof;
 
 
36

--------------------------------------------------------------------------------

 
 
9.12        Other Conditions.  (a) The Company shall have performed, in all
material respects, its obligations hereunder required to be performed by it on
or prior to the Effective Date, (b) the representations and warranties of the
Company in this Agreement that are not qualified as to materiality or Material
Adverse Effect shall be true and correct in all material respects on the date
hereof and on the Effective Date as if made at and as of the Effective Date
(except where such representation and warranty speaks by its terms of a
different date, in which case it shall be true and correct in all material
respects as of such date) and (c) the representations and warranties that are
qualified as to materiality or Material Adverse Effect shall be true and correct
in all respects, on the date hereof and on the Effective Date as if made at and
as of the Effective Date (except where such representation and warranty speaks
by its terms of a different date, in which case it shall be true and correct in
all respects as of such date).  In the event that, to the Actual Knowledge of
Oaktree on the date hereof, there is a breach of the representation set forth in
Section 3.10(y), such breach shall not be a basis for (i) the assertion by
Oaktree of a failure of a closing condition set forth herein to be satisfied,
(ii) Oaktree asserting a claim for any legal remedy in equity or at law, and
(iii) Oaktree’s termination of this Agreement;
 
9.13        No Breach of Restructuring Support Agreement.  Neither the Company
nor the Supporting Credit Facility Lenders shall be in material breach of any of
their respective obligations under the Restructuring Support Agreement;
 
9.14        Plan Indemnity.  The Plan shall provide Oaktree, solely in its
capacity as the Plan Sponsor (as defined in the Plan Term Sheet), with an
indemnity by the Company for any losses incurred by Oaktree (together with its
Affiliates, and the equityholders, partners, directors, officers, employees,
agents, representatives, successors and assigns of each of the foregoing) in its
capacity as Plan Sponsor (subject to customary carve-outs) that is reasonably
acceptable to Oaktree; and
 
9.15        Officers’ Certificate. The Company shall have delivered to Oaktree a
certificate of the Chief Executive Officer and Chief Financial Officer of the
Company, dated as of the Effective Date, (i) attaching a certified copy of
resolutions duly adopted by the Board of Directors of the Company authorizing
and approving its execution, delivery and performance of this Agreement, the
Plan and the Restructuring Support Agreement and the transactions contemplated
thereby, which resolutions remain in full force and effect as of the Effective
Date, and (ii) certifying satisfaction of the conditions set forth in this
Section 9.
 
Section 10.          Conditions to the Company’s Obligations.  The obligations
of the Company hereunder are subject to the satisfaction (or the waiver in
writing by the Company in its sole discretion) of the following conditions as of
the Effective Date:
 
 
37

--------------------------------------------------------------------------------

 
 
10.1        Required Consents.  All governmental notifications, filings,
consents, waivers and approvals necessary for the consummation of the
transactions contemplated by this Agreement shall have been obtained; and
 
10.2        Other Conditions.  (a) Oaktree shall have performed, in all material
respects, its obligations hereunder required to be performed by it on or prior
to the Effective Date, (b) the representations and warranties of Oaktree in this
Agreement that are not qualified as to materiality or material adverse effect
shall be true and correct in all material respects on the date hereof and on the
Effective Date as if made at and as of the Effective Date (except where such
representation and warranty speaks by its terms of a different date, in which
case it shall be true and correct in all material respects as of such date) and
(c) the representations and warranties that are qualified as to materiality or
material adverse effect shall be true and correct in all respects, on the date
hereof and on the Effective Date as if made at and as of the Effective Date
(except where such representation and warranty speaks by its terms of a
different date, in which case it shall be true and correct in all respects as of
such date).
 
10.3        Exit Facilities and Treatment of Supporting Oaktree Lenders’
Claims.  Each of the 2011 Exit Facility and the 2010 Exit Facility shall have
been executed and delivered by the parties thereto (other than the Company) and
all of the Supporting Oaktree Lenders’ claims under the Oaktree Facility shall
have received the consideration required to be provided in satisfaction of such
claims pursuant to the Plan.
 
Section 11.          Termination.
 
11.1        Termination by Either Party.  Each Party shall have the right, but
not the obligation, to terminate this Agreement by notice to the other Party:
 
(a)           if Oaktree and the Company agree to terminate this Agreement by
mutual written consent;
 
(b)           if the lenders under the Prepetition Senior Facilities (or a
steering committee acting on their behalf) have directed the Company to commence
an Acceptable Sale Process pursuant to the terms of the DIP Credit Agreement,
and such direction has not been withdrawn or otherwise rendered ineffective by
the Bankruptcy Court within ten (10) Business Days; or
 
(c)           if there shall be any final non-appealable order entered by a
Governmental Authority of competent jurisdiction having valid enforcement
authority permanently restraining, prohibiting or enjoining the GMR Parties or
Oaktree from consummating the transactions contemplated hereby.
 
11.2        Termination by Oaktree. Oaktree shall have the right, but not the
obligation, to terminate this Agreement by notice to the Company:
 
(a)           if the Company has failed to meet any of the Milestones in
accordance with the terms of the Restructuring Support Agreement, including, for
the avoidance of doubt, entry of the Approval Order on or before December 15,
2011 (unless such Milestone is extended or waived by Oaktree in its sole
discretion in order to accommodate court schedules or otherwise, it being
understood that, subject only to the last sentence of Section 2.3(a), Oaktree is
the only party entitled to modify or waive the Milestones;
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           if the Definitive Documents (as defined in the Plan Term Sheet)
filed by the Company with the Bankruptcy Court include terms that are
inconsistent with the Plan Term Sheet in any material respect, unless otherwise
reasonably acceptable to Oaktree;
 
(c)           if Company files any motion or other request for relief seeking
(A) to voluntarily dismiss the Chapter 11 Case, (B) conversion of the Chapter 11
Case to chapter 7 of the Bankruptcy Code, (C) appointment of a trustee or an
examiner with expanded powers pursuant to section 1104 of the Bankruptcy Code in
the Chapter 11 Case or (D) to effectuate a plan of reorganization other than the
Plan or seek any other relief that, if approved, would render the Plan incapable
of consummation on the terms set forth herein;
 
(d)           if any court (including the Bankruptcy Court) declares that any
material provision of this Agreement is unenforceable in whole or in part;
 
(e)           if the Bankruptcy Court enters an order (A) dismissing the Chapter
11 Case, (B) converting the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code, (C) appointing a trustee or an examiner with expanded powers
beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code in
the Chapter 11 Case or (D) the effect of which would render the Plan incapable
of consummation on the terms set forth in the Restructuring Support Agreement;
 
(f)           if the Company files any motion, or the Bankruptcy Court enters
any order, approving a payment to any party (whether in cash or other property
or whether as adequate protection, settlement of a dispute, or otherwise) that
would be materially inconsistent with the treatment of such party under this
Agreement;
 
(g)           if any Event of Default (as defined in the DIP Credit Agreement)
by the Company occurs under the DIP Credit Agreement and such breach is not
cured or waived within five (5) Business Days after the occurrence of such event
of default;
 
(h)           upon the failure of any of the conditions set forth in Section 8
or Section 9 to be satisfied (except where such failure is the result of
Oaktree’s failure to satisfy its obligations under this Agreement), which
failure is not cured within seven (7) days following the date of Oaktree’s
delivery to the Company of notification thereof;
 
(i)             any material breach by the Company of any of its obligations
under this Agreement, and any such breach is not cured or waived within five (5)
Business Days after receipt by the Company of written notice thereof from
Oaktree;
 
(j)             any court of competent jurisdiction or other competent
governmental or regulatory authority shall have issued an order making illegal
or otherwise restricting, preventing, or prohibiting the Restructuring (as
defined in the Restructuring Support Agreement) in a manner that cannot be
reasonably remedied by the Company;
 
 
39

--------------------------------------------------------------------------------

 
 
(k)           upon the occurrence of a material breach by the Company or the
Supporting Credit Facility Lenders of any of their obligations under the
Restructuring Support Agreement, and the failure to cure such breach upon the
terms set forth in the Restructuring Support Agreement; or
 
(l)            upon the termination of the Restructuring Support Agreement by
Oaktree pursuant to Section 13(c)(viii) thereof.
 
11.3       Termination by the Company.  The Company shall have the right, but
not the obligation, to terminate this Agreement by notice to Oaktree:
 
(a)           any material breach by Oaktree of any of its obligations under
this Agreement, and any such breach is not cured or waived within five (5)
Business Days after receipt by Oaktree of written notice thereof from the
Company;
 
(b)           upon the termination of the Restructuring Support Agreement by the
Company pursuant to Section 13(a)(i) thereof;
 
(c)           if the Company’s board of directors determines, in good faith and
upon the advice of its advisors, in its sole discretion, that continued pursuit
of the Plan is inconsistent with its fiduciary duties; or
 
(d)           the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any injunction,
judgment, decree, charge, ruling or order preventing consummation of a material
portion of the Restructuring.
 
11.4       Termination of the Restructuring Support Agreement. Notwithstanding
anything to the contrary herein, this Agreement shall automatically terminate,
without further any action by any party, upon the termination of the
Restructuring Support Agreement (in accordance with the terms thereof);
provided, that exercise of such specific termination right as set forth in the
Restructuring Support Agreement is not as a result of the material breach of the
Restructuring Support Agreement by one of the Parties, it being understood and
agreed that in any case that the Company shall be obligated to pay the Break-Up
Fee in accordance with Section 2.2 upon a termination of the Restructuring
Support Agreement pursuant to Section 13(a)(ii) thereof; and it being further
understood that nothing in this Section 11.4 shall have any effect upon
Oaktree’s and the Company’s rights to terminate this Agreement pursuant to
Section 11.1, Section 11.2 or Section 11.3.
 
11.5        Effect of Termination.
 
(a)           In the event of termination of this Agreement in accordance with
this Section 11, the provisions of this Agreement shall immediately become void
and of no further force and effect (other than Section 2.2 (subject to the prior
satisfaction of the outstanding obligations under the Prepetition Senior
Facilities and the DIP Credit Agreement in full, in cash or other treatment
acceptable to the Supporting Credit Facility Lenders), this Section 11, Section
12 and other than in respect of any liability of any Party for any breach of
this Agreement prior to such termination, which shall in each case expressly
survive any such termination).
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           No termination of this Agreement pursuant to Section 11 shall be
effective until written notice thereof is given to the non-terminating party
specifying the provision hereof pursuant to which such termination is made.
 
Section 12.          Miscellaneous.
 
12.1        Notices.  All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt, by electronic mail or by facsimile
transmission against facsimile confirmation or mailed by prepaid first class
certified mail, return receipt requested, or mailed by overnight courier
prepaid, to the Parties at the following addresses and facsimile numbers:


If to Oaktree:
 
Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, California 90071
Facsimile:  (213) 830-6300
Attention:          B. James Ford
Adam Pierce
jford@oaktreecapital.com, apierce@oaktreecapital.com
 
with copies (which shall not constitute notice) to:
 
Kirkland & Ellis LLP
333 South Hope Street
Los Angeles, California 90071
Facsimile: (213) 680-8500
Attention:          Damon R. Fisher and Peter P. Massumi
damon.fisher@kirkland.com, peter.massumi@kirkland.com
 
and
 
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Facsimile: (212) 446-4900
Attention:          Edward O. Sassower and Brian E. Schartz
edward.sassower@kirkland.com, brian.schartz@kirkland.com
 
 
41

--------------------------------------------------------------------------------

 
 
If to the Company, to:
 
General Maritime Corporation
299 Park Avenue
New York, New York 10171
Facsimile: (212) 763-5607
Attention:         Chief Financial Officer
jeffrey.pribor@generalmaritimecorp.com
 
with copies (which shall not constitute notice) to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Facsimile:  (212) 715-8000
Attention:         Kenneth H. Eckstein, Douglas H. Mannal and Shari K. Krouner
keckstein@kramerlevin.com, dmannal@kramerlevin.com, skrouner@kramerlevin.com
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 12.1, by electronic mail
to the electronic mail address as provided in this Section 12.1, or by facsimile
transmission to the facsimile number as provided in this Section 12.1, be deemed
given on the day so delivered, or, if delivered after 5:00 p.m. local time of
the recipient or on a day other than a Business Day, then on the next proceeding
Business Day, (ii) if delivered by mail in the manner described above to the
address as provided in this Section 12.1, be deemed given on the earlier of the
third (3rd) Business Day following mailing or upon receipt and (iii) if
delivered by overnight courier to the address as provided for in this Section
12.1, be deemed given on the earlier of the first (1st) Business Day following
the date sent by such overnight courier or upon receipt, in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this Section
12.1.  Either Party from time to time may change its address, electronic mail
address, facsimile number or other information for the purpose of notices to
that Party by giving notice specifying such change to the other Party.
 
 
42

--------------------------------------------------------------------------------

 
 
12.2        Assignment.  This Agreement will be binding upon and inure to the
benefit of each of the Parties, and neither this Agreement nor any of the
rights, interests or obligations hereunder may or will be assigned by any Party
without the prior written consent of the other Party; provided that, this
Agreement, or Oaktree’s obligations hereunder, may be assigned, delegated or
transferred, in whole or in part, by Oaktree to any one or more Persons without
the prior written consent of the Company so long as any such assignee assumes
the obligations of Oaktree hereunder and agrees in writing to be bound by the
terms of this Agreement in the same manner as Oaktree.  Notwithstanding the
foregoing, in the event of any such assignment by Oaktree under this Section
12.2 without the prior written consent of the Company, Oaktree shall remain
obligated under this Agreement, and this Agreement shall remain fully
enforceable against Oaktree.
 
12.3        Entire Agreement.  This Agreement contains the entire agreement
among the Company and Oaktree with respect to the transactions contemplated by
this Agreement and supersedes all prior agreements and representations, written
or oral, with respect thereto (including that commitment letter delivered by OCM
Marine Investments, prior to the date hereof which is hereby terminated and
shall be deemed to be of no further force or effect, it being understood that
all other terms and conditions set forth in the Restructuring Support Agreement
shall remain in full force and effect).
 
12.4        Interpretation.  Unless the context of this Agreement otherwise
requires, (a) words of any gender include each other gender, (b) words using the
singular or plural number also include the plural or singular number,
respectively, (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (d) the term “Section” refers to
the specified Section of this Agreement and (e) the word “including” means
“including without limitation”.
 
12.5       Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the Company and
Oaktree.  No delay on the part of any Party in exercising any right, power or
privilege pursuant to this Agreement will operate as a waiver thereof, nor will
any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, or any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any Party
otherwise may have at law or in equity.
 
12.6        Governing Law; Jurisdiction; Venue; Process.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.  EACH
PARTY HEREBY IRREVOCABLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH PROCEEDING BROUGHT IN SUCH COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
 
43

--------------------------------------------------------------------------------

 
 
12.7        Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.
 
12.8        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  All such counterparts will be
deemed an original, will be construed together and will constitute one and the
same instrument.
 
12.9        Headings.  The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.
 
12.10      Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other circumstance
and of the remaining provisions contained herein will not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto will be enforceable to the fullest extent permitted by law.
 
12.11      Specific Performance.  The Company and Oaktree acknowledge and agree
that (a) irreparable damage would occur in the event that any of the provisions
of this Agreement are not performed in accordance with their specific terms or
are otherwise breached, and (b) remedies at law would not be adequate to
compensate the non-breaching party. Accordingly, the Company and Oaktree agree
that each of them shall have the right, in addition to any other rights and
remedies existing its favor, to an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce its rights hereunder not only
by an action or actions for damages but also by an action or actions for
specific performance, injunctive and/or other equitable relief. The right to
equitable relief, including specific performance or injunctive relief, shall
exist notwithstanding, and shall not be limited by, any other provision of this
Agreement.  Each of the Company and Oaktree hereby waives any defense that a
remedy at law is adequate and any requirement to post bond or other security in
connection with actions instituted for injunctive relief, specific performance
or other equitable remedies.  Notwithstanding the foregoing, if this Agreement
is terminated by the Company in accordance with Section 11.3(c), and (i) for so
long as no material breach of this Agreement by the Company is outstanding as of
the time the Company exercises such termination right, (ii) the Company
subsequently consummates an Alternative Transaction, and (iii) the Company pays
the Break-Up Fee and Expense Reimbursement to Oaktree in accordance with Section
2.2, then Oaktree shall have no right of specific performance under this Section
12.11 or other claim for breach of this Agreement.
 
 
44

--------------------------------------------------------------------------------

 
 
12.12      Limitation on Damages.  Notwithstanding anything to the contrary
contained in this Agreement, payment of any and all monetary remedies to Oaktree
(including equitable remedies that involve monetary damage, such as restitution
of disgorgement, other than specific performance to enforce any payment or
performance due hereunder) in respect of losses or damages of any kind,
including, but not limited to, actual, special, consequential, incidental and
punitive damages, in connection with any breach by the Company of a
representation or warranty of the Company set forth in this Agreement or
non-performance by the Company, partial or total, of any covenant or agreement
made by the Company and set forth in this Agreement shall be limited to an
amount equal to $12,500,000; provided, however, that this Section 12.12 shall
not be applicable to any material and intentional breach by the Company of any
representation or warranty of the Company set forth in this Agreement or
intentional non-performance by the Company, partial or total, of any covenant or
agreement made by the Company and set forth in this Agreement.
 
12.13      Survival.  The representations, warranties, covenants, and agreements
made herein shall survive the execution and delivery of this Agreement until the
Closing and, for the avoidance of doubt, shall not survive the Closing.  The
representations, warranties, covenants, and agreements made herein shall not be
affected by any examination made for or on behalf of any of the Parties or the
knowledge of any of their officers, directors, securityholders, employees,
agents or representative or the acceptance of any certificate or opinion;
provided, however, this sentence shall not modify any representations or
warranties that are made to the “knowledge”, “Knowledge” or “Actual Knowledge”
of any person(s) or entity(ies).  All statements as to factual matters contained
in any certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument, unless otherwise expressly indicated therein.
 
12.14     Schedule Updates.  From and after the date hereof but in any event not
later than the Closing Date, the Company shall supplement the Schedules it
delivers hereunder, and deliver the same to Oaktree, with respect to any matter
arising between the date hereof and the Closing Date that would be required to
be disclosed on the Schedules if such representation or warranty were being made
on and as of the Closing Date (except where such representation or warranty
speaks by its terms as of a different date) (an “Update”).  Any Update provided
under this Section 12.14 or notification provided under Section 5.4 shall not
correct or modify any representation, warranty or disclosure made as of the date
hereof or as of the Closing Date or otherwise modify this Agreement for any
purpose, including (i) for the purpose of determining whether the condition set
forth in Section 9.12 has been satisfied or (ii)  any of the rights of Oaktree
under Section 11.2; provided, however, that the Company may update the Schedules
without the prior consent of Oaktree only as follows:
 
(a)           if the Company enters into a time charter contract, agreement or
arrangement with a duration of less than six (6) months after the date hereof
without the consent of Oaktree, the Company may update Schedule 3.16 to include
such time charter contracts, agreements or arrangements;
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           if the Company enters into, materially modifies or terminates any
Material Contract with the prior written consent of Oaktree (or if such consent
is deemed to have been given in accordance with Section 5.2), the Company may
update Schedule 3.16 to reflect such entry into, material modification of or
termination of such Material Contract changes; and
 
(c)           if the Company takes any specific action, or forbears from taking
any specific action, after obtaining the express prior written consent of
Oaktree (it being understood that Oaktree shall not be deemed, solely for the
purpose of this Section 12.14(c), to have consented to any specific action or
forbearance from the taking of any specific action unless the request delivered
by the Company to Oaktree in writing specifically requests consent to such
specific action or forbearance), the Company may update the Schedules to reflect
the fact of such specific action or the fact of such specific forbearance from
action (it being understood that the Company may not update the Schedules with
respect to any matter arising as a consequence of such action).
 
Notwithstanding anything in this Section 12.14 to the contrary, in the event
that the Company is permitted to make any update pursuant to clauses (a), (b) or
(c) above (a “Permitted Update”), then such Permitted Update shall modify this
Agreement for the purposes of determining whether (x) the closing condition set
forth in Section 9.12 has been satisfied and (y) Oaktree’s rights under Section
11.2 are applicable, and such Permitted Update shall not be a basis for (A) the
assertion by Oaktree of a failure of a closing condition set forth herein to be
satisfied, (B) Oaktree asserting a claim for any legal remedy in equity or at
law, or (C) Oaktree’s termination of this Agreement.  For the avoidance of
doubt, the action described in the written request by the Company to Oaktree
must be specific and, for example, shall not include actions that are described
in the DIP Budget unless the Company has separately and specifically requested
consent with respect to such action.
 
[Signature Pages Follow]
 
 
46

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.
 
 

  GENERAL MARITIME CORPORATION          
 
By:/s/ Jeffrey D. Pribor   Name:  Jeffrey D. Pribor   Title: Executive Vice
President, Chief Financial Officer        


 

  OAKTREE PRINCIPAL FUND V, L.P.           By:       Oaktree Principal Fund V
GP, L.P.     Its:        General Partner           By:       Oaktree Principal
Fund V GP Ltd.     Its:        General Partner           By:       Oaktree
Capital Management, L.P.     Its:        Director  

 

       
 
By:
/s/ B. James Ford     Name: B. James Ford   Title:  Managing Director

 
 
By:
/s/Adam C. Pierce     Name: Adam C. Pierce   Title: Senior Vice President      
 

 
[Signature Page to Equity Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

  OAKTREE PRINCIPAL FUND V (PARALLEL), L.P.           By:       Oaktree
Principal Fund V GP, L.P.     Its:        General Partner          
By:       Oaktree Principal Fund V GP Ltd.     Its:        General Partner      
    By:       Oaktree Capital Management, L.P.     Its:        Director  

 

       
 
By:
/s/ B. James Ford     Name: B. James Ford   Title:  Managing Director

 
 
By:
/s/Adam C. Pierce     Name: Adam C. Pierce   Title: Senior Vice President      
 

 
 

  OAKTREE FF INVESTMENT FUND, L.P. - CLASS A           By:       Oaktree FF
Investment Fund GP, L.P.     Its:        General Partner          
By:       Oaktree FF Investment Fund GP Ltd.     Its:        General Partner    
      By:       Oaktree Capital Management, L.P.     Its:        Director  

 

       
 
By:
/s/ B. James Ford     Name: B. James Ford   Title:  Managing Director

 
 
By:
/s/Adam C. Pierce     Name: Adam C. Pierce   Title: Senior Vice President      

 
[Signature Page to Equity Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
OCM ASIA PRINCIPAL OPPORTUNITIES FUND, L.P.
          By:   OCM Asia Principal Opportunities Fund GP, L.P.    
Its:    General Partner           By:   OCM Asia Principal Opportunities Fund GP
Ltd.     Its:    General Partner           By:   Oaktree Capital Management,
L.P.     Its:   Director  

 

       
 
By:
/s/ B. James Ford     Name: B. James Ford   Title:  Managing Director

 
 
By:
/s/Adam C. Pierce     Name: Adam C. Pierce   Title: Senior Vice President

 
 

--------------------------------------------------------------------------------